Exhibit 10.3

FIRST MODIFICATION TO LOAN AGREEMENT

THIS FIRST MODIFICATION TO LOAN AGREEMENT (this “Amendment”), dated as of
September 16, 2016, by and among EQUITY ONE, INC., a corporation formed under
the laws of the State of Maryland (the “Borrower”), PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), and the
Lenders currently parties to the Loan Agreement referred to below.

WHEREAS, pursuant to the terms of that certain Loan Agreement, dated as of
December 2, 2015, by and among the Borrower, the Administrative Agent and the
financial institutions party thereto and their assignees under Section 13.6
thereof, (the “Existing Loan Agreement”), the Administrative Agent and the
Lenders made available to the Borrower a non-revolving, term loan credit
facility in an initial amount of up to $300,000,000, on the terms and conditions
contained therein.

WHEREAS, by this Amendment, the parties intend to modify and/or amend certain
terms and provisions of the Existing Loan Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”) as
more particularly described herein as of the First Modification Effective Date
(as defined herein).

WHEREAS, in connection and concurrent with the execution of this Amendment, the
Borrower, Wells Fargo Bank, National Association, as administrative agent, the
financial institutions party thereto and their assignees under Section 13.6
thereof, PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent, WELLS FARGO
SECURITIES, LLC, PNC CAPITAL MARKETS LLC, U.S. BANK NATIONAL ASSOCIATION, and TD
SECURITIES (USA) LLC, as Joint Lead Arrangers and Joint Book Runners, and U.S.
BANK NATIONAL ASSOCIATION, SUNTRUST BANK, BRANCH BANKING AND TRUST COMPANY, and
TD BANK, N.A., as Co-Documentation Agents, intend to execute that certain Fifth
Amended and Restated Credit Agreement (the “Revolving Credit Agreement”).

WHEREAS, in connection and concurrent with the execution of this Amendment, the
Borrower, the Administrative Agent, the financial institutions party thereto and
their assignees under Section 13.6 thereof, SUNTRUST BANK, as Syndication Agent,
and PNC CAPITAL MARKETS LLC and SUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead
Arrangers and Joint Book Runners, intend to execute that certain First
Modification to the Loan Agreement dated as of December 10, 2014 (the “2014 Term
Loan Agreement Amendment”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. CONDITIONS PRECEDENT. The effectiveness of this Amendment and the
obligations of Lenders’ hereunder are subject to the satisfaction of each and
every one of the following conditions precedent to Administrative Agent’s
satisfaction:

a) Receipt and approval by Administrative Agent of an executed original of this
Amendment and any and all other documents, instruments, policies and forms of
evidence or other materials which are required pursuant to this Amendment.

b) Reimbursement to Administrative Agent by Borrower of Administrative Agent’s
costs and expenses incurred in connection with this Amendment and the
transactions contemplated hereby,



--------------------------------------------------------------------------------

whether such services are furnished by Administrative Agent’s employees or
agents or by independent contractors, including, without limitation, reasonable
attorneys’ fees, documentation costs and charges, in each case, to the extent
billed by Administrative Agent to Borrower on or prior to the date hereof.

c) The Revolving Credit Agreement and the 2014 Term Loan Agreement Amendment
have been concurrently executed and delivered by each of the parties thereto and
all conditions precedent thereto have been satisfied.

d) All payments due and owing to Lenders under the Loan Agreement have been paid
current as of the date hereof.

e) UCC, tax, judgment and lien search reports with respect to the Borrower in
all necessary or appropriate jurisdictions indicating that there are no liens of
record other than Permitted Liens.

f) A certificate of good standing (or certificate of similar meaning) with
respect to the Borrower issued as of a recent date by the Secretary of State of
the state of formation of Maryland within thirty (30) days of the date hereof,
and certificates of qualification to transact business or other comparable
certificates issued by each Secretary of State (and any state department of
taxation, as applicable) of each state in which the Borrower is required to be
so qualified and where failure to be so qualified could reasonably be expected
to have a Material Adverse Effect.

g) A certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of the Borrower with respect
to each of the officers of such Person authorized to execute and deliver the
Loan Documents to which such Person is a party.

Section 2. EFFECTIVE DATE. The date of this Amendment is for reference purposes
only. The effective date of the obligations and amendments under this Amendment
is September 16, 2016 (the “First Modification Effective Date”).

Section 3. REPRESENTATIONS AND WARRANTIES. As a material inducement to
Administrative Agent and Lenders for entering into this Amendment, Borrower
represents and warrants to Administrative Agent and Lenders as of the date
hereof that:

a) Formation And Organizational Documents. Borrower has previously delivered to
Administrative Agent all of the relevant formation and organizational documents
of Borrower all Guarantors. Borrower hereby certifies that: (i) the above
documents are all of the relevant formation and organizational documents of
Borrower and such Guarantors; (ii) they remain in full force and effect; and
(iii) they have not been amended or modified since they were previously
delivered to Administrative Agent.

b) Full Force And Effect. The Loan Agreement and the other Loan Documents
(collectively, the “Credit Documents”), as amended hereby, are in full force and
effect without any defense, counterclaim, right or claim of set-off, subject to
the release expressly set forth in Section 5 below; all necessary action to
authorize the execution and delivery of this Amendment has been taken; and this
Amendment is a modification of an existing obligation and is not a novation.

c) No Default. No Default or Event of Default exists under any of the Credit
Documents (as modified by this Amendment).

d) Representations and Warranties. All representations and warranties herein and
in the other Credit Documents are remade as of the First Modification Effective
Date, are true and correct in all

 

First Modification – Page 2



--------------------------------------------------------------------------------

material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date), and shall survive execution of this Amendment.

Section 4. MODIFICATION OF LOAN AGREEMENT. The Existing Loan Agreement is,
effective as of the First Modification Effective Date, hereby amended to be as
set forth in the conformed copy of the Loan Agreement attached as Exhibit A
hereto.

Section 5. RELEASE OF CERTAIN GUARANTORS. All existing Guarantors not listed on
Schedule 1.1(b) of the Loan Agreement, as amended hereby, shall be, effective as
of the First Modification Effective Date, fully released and discharged by
Administrative Agent on behalf of itself and the Lenders from all obligations
under the Guaranty they previously executed and delivered in connection with the
Existing Loan Agreement.

Section 6. NON-IMPAIRMENT. Except as expressly provided herein, nothing in this
Amendment shall alter or affect any provision, condition, or covenant contained
in any of the Loan Documents or affect or impair any rights, powers, or remedies
of Administrative Agent or any Lender, it being the intent of the parties hereto
that the provisions of the Loan Documents shall continue in full force and
effect except as expressly modified hereby.

Section 7. MISCELLANEOUS PROVISIONS.

a) No Waiver. No previous waiver and no failure or delay by Administrative Agent
or any Lender in acting with respect to the terms of the Note or this Amendment
shall constitute a waiver of any breach, default, or failure of condition under
the Note, this Amendment or the obligations secured thereby. A waiver of any
term of the Note, this Amendment or of any of the obligations secured thereby
must be made in writing and shall be limited to the express written terms of
such waiver.

b) Severability. If any provision or obligation under this Amendment and the
other Loan Documents shall be determined by a court of competent jurisdiction to
be invalid, illegal or unenforceable, that provision shall be deemed severed
from the Loan Documents and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents, provided, however, that if the rate of interest or any other amount
payable under the Note or this Amendment or any other Loan Document, or the
right of collectability therefore, are declared to be or become invalid, illegal
or unenforceable, Lender’s obligations to make advances under the Loan Documents
shall not be enforceable by Borrower.

c) Governing Law and Consent to Jurisdiction. This Amendment and any claim,
controversy or dispute arising under or related to this Amendment, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by, and construed and enforced
in accordance with, the laws of the State of New York without regard to any
conflicts of law principles, except to the extent preempted by federal
laws. Borrower and all persons and entities in any manner obligated to Lender
under the Loan Documents consent to the jurisdiction of any federal or state
court within the State of New York having proper venue and also consent to
service of process by any means authorized by New York or federal law.

 

First Modification – Page 3



--------------------------------------------------------------------------------

d) Headings. All article, section or other headings appearing in this Amendment
and any of the other Loan Documents are for convenience of reference only and
shall be disregarded in construing this Amendment and any of the other Loan
Documents.

e) Counterparts. To facilitate execution, this document may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

f) Defined Terms. Unless otherwise defined herein, each capitalized term used in
this Amendment and not defined shall have the meaning given to such term in the
Loan Agreement.

g) Use of Singular and Plural; Gender. When the identity of the parties or other
circumstances make it appropriate, the singular number includes the plural, and
the masculine gender includes the feminine and/or neuter.

h) Inconsistencies. In the event of any inconsistencies between the terms of
this Amendment and the terms of any of the other Loan Documents, the terms of
this Amendment shall prevail.

i) Integration; Interpretation. The Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated therein and supersede all prior negotiations or agreements,
written or oral. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents includes
any amendments (including this Amendment), renewals or extensions now or
hereafter approved by Administrative Agent and, as required under the Loan
Agreement, Requisite Lenders or Lenders, in writing.

[Signatures Begin on Following Pages]

 

First Modification – Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Modification to
Loan Agreement to be duly executed and delivered by their authorized officers
all as of the day and year first above written.

 

EQUITY ONE, INC., a Maryland corporation, as Borrower By:  

/s/ Matthew Ostrower

Name:   Matthew Ostrower Title:   Chief Financial Officer

[Signatures Continued on Next Page]

 

First Modification – Signature Page



--------------------------------------------------------------------------------

Signature Page to First Modification to Loan Agreement with

Equity One, Inc.

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender By:  

/s/ Cory Clement

Name:   Cory Clement Title:   Vice President

[Signatures Continued on Next Page]

 

First Modification – Signature Page



--------------------------------------------------------------------------------

Signature Page to First Modification to Loan Agreement with

Equity One, Inc.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Matthew Ricketts

Name:   Matthew Ricketts Title:   Managing Director

[Signatures Continued on Next Page]

 

First Modification – Signature Page



--------------------------------------------------------------------------------

Signature Page to First Modification to Loan Agreement with

Equity One, Inc.

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ J. Lee Hord

Name:   J. Lee Hord Title:   Senior Vice President

[Signatures Continued on Next Page]

 

First Modification – Signature Page



--------------------------------------------------------------------------------

Signature Page to First Modification to Loan Agreement with

Equity One, Inc.

 

TD BANK, N.A., as a Lender By:  

/s/ Jonathan Asta

Name:   Jonathan Asta Title:   Vice President

[Signatures Continued on Next Page]

 

First Modification – Signature Page



--------------------------------------------------------------------------------

Signature Page to First Modification to Loan Agreement with

Equity One, Inc.

 

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Brad Bowen

Name:   Brad Bowen Title:   Vice President

[End signatures.]

 

First Modification – Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

LOAN AGREEMENT

[See attached.]



--------------------------------------------------------------------------------

LOGO [g246986g0920001310409.jpg]

 

 

 

CONFORMED COPY REFLECTING AMENDMENTS MADE PURSUANT TO THE FIRST MODIFICATION TO
LOAN AGREEMENT

LOAN AGREEMENT

Dated as of December 2, 2015, as amended September 16, 2016

by and among

EQUITY ONE, INC.,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.6,

as Lenders,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION AND U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agents,

PNC CAPITAL MARKETS LLC,

and

PNC CAPITAL MARKETS LLC, WELLS FARGO SECURITIES, LLC, and U.S. BANK NATIONAL
ASSOCIATION,

as Joint Lead Arrangers and Joint Book Runners

and

TD BANK, N.A.,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I     Definitions

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

General; References to Pittsburgh, Pennsylvania Time

     31   

Section 1.3

 

Financial Attributes of Non-Wholly-Owned Subsidiaries

     31   

ARTICLE II    Loan

     32   

Section 2.1

 

Agreement to Borrow and Lend and Selection of Interest Rate Options

     32   

Section 2.2

 

Rates and Payment of Interest on Loan

     33   

Section 2.3

 

Default Interest

     34   

Section 2.4

 

Voluntary Prepayments

     34   

Section 2.5

 

No Prepayment Fee

     35   

Section 2.6

 

Notes

     35   

Section 2.7

 

Term

     36   

Section 2.8

 

Increase in Commitments

     36   

Section 2.9

 

Funds Transfer Disbursements

     37   

Section 2.10

 

Amount Limitations

     38   

ARTICLE III   Payments, Fees and Other General Provisions

     38   

Section 3.1

 

Payments

     38   

Section 3.2

 

Pro Rata Treatment

     39   

Section 3.3

 

Sharing of Payments, Etc.

     39   

Section 3.4

 

Several Obligations

     39   

Section 3.5

 

Fees

     39   

Section 3.6

 

Computations

     40   

Section 3.7

 

Usury

     40   

Section 3.8

 

Statements of Account

     40   

Section 3.9

 

Defaulting Lenders

     41   

Section 3.10

 

Taxes

     42   

ARTICLE IV   INTENTIONALLY OMITTED

     46   

ARTICLE V     Yield Protection, Etc.

     46   

Section 5.1

 

Additional Costs; Capital Adequacy

     46   

Section 5.2

 

LIBOR Unascertainable

     48   

Section 5.3

 

Affected Lenders

     49   

Section 5.4

 

Change of Lending Office

     49   

Section 5.5

 

Assumptions Concerning Disbursements Subject to LIBOR Rate Option

     49   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI    Conditions Precedent

     50   

Section 6.1

 

Initial Conditions Precedent

     50   

Section 6.2

 

Conditions Precedent to All Loan Disbursements

     51   

ARTICLE VII   Representations and Warranties

     51   

Section 7.1

 

Representations and Warranties

     51   

Section 7.2

 

Survival of Representations and Warranties, Etc.

     57   

ARTICLE VIII  Affirmative Covenants

     58   

Section 8.1

 

Preservation of Existence and Similar Matters

     58   

Section 8.2

 

Compliance with Applicable Law

     58   

Section 8.3

 

Maintenance of Property

     58   

Section 8.4

 

Conduct of Business

     58   

Section 8.5

 

Insurance

     58   

Section 8.6

 

Payment of Taxes and Claims

     59   

Section 8.7

 

Books and Records; Inspections

     59   

Section 8.8

 

Use of Proceeds

     59   

Section 8.9

 

Environmental Matters

     60   

Section 8.10

 

Further Assurances

     60   

Section 8.11

 

Material Contracts

     60   

Section 8.12

 

REIT Status

     60   

Section 8.13

 

Exchange Listing

     60   

Section 8.14

 

Guarantors

     60   

Section 8.15

 

Compliance with Anti-Corruption Laws and Sanctions

     62   

ARTICLE IX    Information

     62   

Section 9.1

 

Quarterly Financial Statements

     62   

Section 9.2

 

Year-End Statements

     62   

Section 9.3

 

Compliance Certificate and Unencumbered Asset Value Certificate

     63   

Section 9.4

 

Other Information

     63   

Section 9.5

 

Electronic Delivery of Certain Information

     65   

Section 9.6

 

USA Patriot Act Notice; Compliance

     66   

ARTICLE X     Negative Covenants

     66   

Section 10.1

 

Financial Covenants

     66   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 10.2

 

Negative Pledge

     67   

Section 10.3

 

Restrictions on Intercompany Transfers

     68   

Section 10.4

 

Sales of Assets and Other Arrangements

     68   

Section 10.5

 

Plans

     69   

Section 10.6

 

Fiscal Year

     69   

Section 10.7

 

Modifications of Organizational Documents

     69   

Section 10.8

 

Transactions with Affiliates

     69   

ARTICLE XI   Default

     70   

Section 11.1

 

Events of Default

     70   

Section 11.2

 

Remedies Upon Event of Default

     72   

Section 11.3

 

Intentionally Omitted

     74   

Section 11.4

 

Marshaling; Payments Set Aside

     74   

Section 11.5

 

Allocation of Proceeds

     74   

Section 11.6

 

Intentionally Omitted

     75   

Section 11.7

 

Rescission of Acceleration by the Requisite Lenders

     75   

Section 11.8

 

Performance by the Administrative Agent

     75   

Section 11.9

 

Rights Cumulative

     75   

ARTICLE XII  The Administrative Agent

     76   

Section 12.1

 

Appointment and Authorization

     76   

Section 12.2

 

PNC Bank as Lender

     77   

Section 12.3

 

Administrative Agent’s Agents

     77   

Section 12.4

 

Intentionally Omitted

     77   

Section 12.5

 

Approvals of Lenders

     77   

Section 12.6

 

Notice of Events of Default

     78   

Section 12.7

 

The Administrative Agent’s Reliance

     78   

Section 12.8

 

Indemnification of the Administrative Agent

     79   

Section 12.9

 

Lender Credit Decision, Etc.

     79   

Section 12.10

 

Successor Administrative Agent

     80   

Section 12.11

 

Titled Agents

     81   

Section 12.12

 

Specified Derivatives Contracts

     81   

Section 12.13

 

No Reliance on Administrative Agent’s Customer Identification Program

     81   

Section 12.14

 

Beneficiaries

     81   

Section 12.15

 

Calculations

     82   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE XIII  Miscellaneous

     82   

Section 13.1

 

Notices

     82   

Section 13.2

 

Expenses

     83   

Section 13.3

 

Stamp, Intangible, and Recording Taxes

     84   

Section 13.4

 

Setoff

     84   

Section 13.5

 

Litigation; Jurisdiction; Other Matters; Waivers

     85   

Section 13.6

 

Successors and Assigns

     86   

Section 13.7

 

Amendments and Waivers

     90   

Section 13.8

 

Non-Liability of the Administrative Agent and Lenders

     92   

Section 13.9

 

Confidentiality

     93   

Section 13.10

 

Indemnification

     93   

Section 13.11

 

Termination; Survival

     96   

Section 13.12

 

Severability of Provisions

     96   

Section 13.13

 

Intentionally Omitted

     96   

Section 13.14

 

GOVERNING LAW

     96   

Section 13.15

 

Counterparts

     96   

Section 13.16

 

Obligations with Respect to Loan Parties and Subsidiaries

     96   

Section 13.17

 

Independence of Covenants

     97   

Section 13.18

 

Limitation of Liability

     97   

Section 13.19

 

Entire Agreement

     97   

Section 13.20

 

Construction

     97   

Section 13.21

 

Headings

     97   

Section 13.22

 

Time

     98   

Section 13.23

 

No Third Parties Benefited

     98   

Section 13.24

 

Anti-Terrorism, Anti-Corruption Laws and applicable Sanctions

     98   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF SCHEDULES AND EXHIBITS

 

SCHEDULE 1.1(a)    Commitments and Pro Rata Shares SCHEDULE 1.1(b)    List of
Loan Parties SCHEDULE 1.1(c)    Existing Liens SCHEDULE 1.4    Outstanding Loans
SCHEDULE 7.1(b)    Ownership Structure SCHEDULE 7.1(f)(i)    Properties SCHEDULE
7.1(f)(ii)    Eligible Properties SCHEDULE 7.1(g)    Existing Indebtedness
SCHEDULE 7.1(h)    Eligible Ground Leases SCHEDULE 7.1(i)    Litigation SCHEDULE
10.8    Affiliate Transactions EXHIBIT A    Form of Assignment and Assumption
Agreement EXHIBIT B    Form of Guaranty EXHIBIT C    Form of Loan Interest Rate
Request Form EXHIBIT D    Form of Promissory Note EXHIBIT E    Form of
Compliance Certificate EXHIBIT F    Form of Unencumbered Asset Value Certificate
EXHIBIT G    Form of Borrower Authorizations EXHIBIT H-1    Form of Tax
Compliance Certificate (For Foreign Lenders That Are Not Partnerships For U.S.
Federal Income Tax Purposes) EXHIBIT H-2    Form of Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) EXHIBIT H-3    Form of Tax Compliance Certificate (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT
H-4    Form of Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT I    Form of Notice
of Borrowing



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) dated as of December 2, 2015, as amended
September 16, 2016, by and among (i) EQUITY ONE, INC., a corporation formed
under the laws of the State of Maryland (the “Borrower”), (ii) each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 13.6 (the “Lenders”), (iii) PNC BANK,
NATIONAL ASSOCIATION, as administrative agent (the “Administrative Agent”), (iv)
WELLS FARGO BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION (“US
Bank”) as syndication agents (the “Syndication Agents”), (v) PNC CAPITAL MARKETS
LLC, a Delaware limited liability company, WELLS FARGO SECURITIES, LLC and U.S.
Bank as joint lead arrangers and joint book runners (in such capacities, the
“Lead Arrangers”) and (vi) TD BANK, N.A., as documentation agent (the
“Documentation Agent”).

WHEREAS, the Borrower, Lenders, Administrative Agent, Syndication Agent and Lead
Arrangers are parties to the Existing Credit Agreement (defined below).

WHEREAS, the Borrower requested that the Lenders amend the Existing Credit
Agreement.

WHEREAS, the Borrower previously requested that the Lenders provide a loan to
the Borrower in an initial aggregate commitment amount of up to $300,000,000.

WHEREAS, pursuant to the First Modification Agreement (defined below) and upon
satisfaction of the conditions set forth therein the Lenders party thereto are
willing to amend the parties hereto desire to amend the Existing Credit
Agreement in the form of this Agreement in connection with the transactions
contemplated by the First Modification Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I DEFINITIONS

 

  Section 1.1 Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accepting Lender” has the meaning given to such term in Section 13.7(a).

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Borrower
and its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves. Adjusted EBITDA shall include revenue from dividends paid
from Marketable Securities, provided, however, that any such revenue which is
paid on other than a quarterly basis shall be, for purposes of calculating
EBITDA, allocated (as applicable) over a four-quarter period as if such revenue
were paid quarterly.

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof and shall include any successor Administrative Agent appointed pursuant
to Section 12.10.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given that term in Section 5.3.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Terrorism Law” means any requirement of Law related to money laundering or
financing terrorism including the Patriot Act, The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes, executive orders, and
administrative or judicial precedents or authorities of one or more Governmental
Authorities having jurisdiction over the conduct of Borrower’s or its
Subsidiaries’ business or ownership of their respective Property, including the
interpretation or administration thereof by any such Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any such Governmental
Authority.

“Applicable Margin” means, with respect to the LIBOR Rate Option or the Base
Rate Option, as applicable, the percentage rate set forth below corresponding to
the level (each a “Level”) into which the Borrower’s Credit Rating then falls.
As of the Agreement Date, the Applicable Margin is determined based on Level
III. Any change in the Borrower’s Credit Rating which would cause it to move to
a different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 9.4(k) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by Section 9.4(k) but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed. During any period that the Borrower has received two Credit Ratings
that are not equivalent, the Applicable Margin shall be determined based on the
Level corresponding to the higher of such two Credit Ratings. During any period
that the Borrower has received more than two Credit Ratings and such Credit
Ratings are not equivalent, then the Applicable Margin shall be determined based
upon the highest Credit Rating, unless there is a difference of more than one
Level between the highest and lowest of such Credit Ratings, in which case the
Level that is the average of the two highest Credit Ratings shall apply (and if
such average is not a recognized Credit Rating category in the table below, then
the Level of the second highest Credit

 

Page 2



--------------------------------------------------------------------------------

Rating of the three shall apply). During any period for which the Borrower has
received a Credit Rating from only one Rating Agency, then the Applicable Margin
shall be determined based on such Credit Rating so long as such Credit Rating is
from either S&P or Moody’s. During any period that the Borrower has (a) not
received a Credit Rating from any Rating Agency or (b) received a Credit Rating
from only one Rating Agency that is neither S&P or Moody’s, the Applicable
Margin shall be determined based on Level V.

 

Level

  

Credit Rating

(S&P/Moody’s or equivalent)

   Applicable
Margin for
LIBOR Rate
Option     Applicable
Margin for
Base Rate
Option  

I

   A-/A3(or equivalent) or higher      0.900 %      0.000 % 

II

   BBB+/Baa1 (or equivalent)      0.950 %      0.000 % 

III

   BBB/Baa2 (or equivalent)      1.100 %      0.100 % 

IV

   BBB-/Baa3 (or equivalent)      1.350 %      0.350 % 

V

   Lower than BBB-/Baa3 (or equivalent)      1.750 %      0.750 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption Agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit A, or any other form approved by the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means, the greatest of (i) the interest rate per annum announced
from time to time by the Administrative Agent at its Principal Office as its
then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Administrative Agent, (ii) the Federal Funds Open
Rate, plus one half of one percent (0.5%) per annum or (iii) the Daily LIBOR
Rate, plus one percent (1.0%), so long as a Daily LIBOR Rate is offered,
ascertainable and not unlawful.

“Base Rate Option” shall have the meaning given to such term in Section
2.2(a)(i).

 

Page 3



--------------------------------------------------------------------------------

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Authorization Forms” means, collectively, the forms substantially in
the form of Exhibit G attached hereto to be delivered to the Administrative
Agent pursuant to Section 6.1(k), as the same may be amended, restated or
modified from time to time with the prior written approval of the Administrative
Agent.

“Borrowing Date” means the date of the making of an advance of the Loan or the
Continuation or Conversion thereof, which date must be a Business Day.

“Borrowing Group” - means: (a) Borrower; (b) any Subsidiary of Borrower or any
Affiliate Controlled by Borrower; (c) any Guarantor; (d) any other owner of any
collateral securing all or any part of the Loan, any Guaranty, any indemnity or
this Agreement; and (e) any officer, director, or duly authorized agent acting,
at any time, in any capacity on behalf of Borrower, Guarantor or any such owner
with respect to the use of any proceeds of the Loan.

“Borrowing Tranche” shall mean specified portions of the Loan outstanding as
follows: (i) any portion of the Loan to which a LIBOR Rate Option applies which
becomes subject to the same Interest Rate Option by reason of the selection,
Conversion to or Continuation thereof by the Borrower and which have the same
LIBOR Interest Period shall constitute one Borrowing Tranche, and (ii) all
portions of the Loan to which the Base Rate Option applies shall constitute one
Borrowing Tranche.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day, except a Saturday, Sunday or any other day on which commercial
banks in New York, New York are authorized or required by law to close and (b)
with respect to the determination of any LIBOR, any day that is a day for
trading by and between banks in Dollar deposits in the London interbank
market. Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.

“Capital Reserves” means, for any period and with respect to any: (i) portion of
a Property developed with improvements utilized for the retail sale of goods or
services, office space or other use (other than residential apartments), an
amount equal to (a) $0.15 per square foot multiplied by, (b) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is three hundred sixty-five (365); provided, however, no capital reserves
shall be required with respect to any portion of any such Property which is
leased under a ground lease to a third party that owns the improvements on such
portion of such Property; or (ii) Multifamily Property or any portion of a
Property developed with improvements utilized as residential apartments (other
than Properties having less than twenty (20) residential units), an amount equal
to (a) $200 per apartment unit in such Multifamily Property multiplied by, (b) a
fraction, the numerator of which is the number of days in such period and the
denominator of which is three hundred sixty-five (365). If the term Capital
Reserves is used without reference to any specific Property, then the amount
shall be determined on an aggregate basis with respect to all Office Properties,
Retail Properties and Multifamily Properties of the Borrower and a proportionate
share of all Office Properties, Retail Properties and Multifamily Properties of
all Unconsolidated Affiliates.

 

Page 4



--------------------------------------------------------------------------------

“Capitalization Rate” means six and one-quarter percent (6.25%).

“Capitalized Lease Obligation” means obligations under a lease (or other
arrangement conveying the right to use) to pay rent or other amounts, in each
case that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed, or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least eighty-five percent (85%) of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.

“Commitment” means as to any Lender the amount set forth opposite such Lender’s
name on Schedule 1.1(a) attached hereto and made a part hereof (as the same may
be increased from time to time pursuant to Section 2.8 or otherwise adjusted in
connection with an Assignment and Assumption pursuant to Section 13.6), and
“Commitments” means the aggregate commitments of all of the Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning given that term in Section 9.3.

“Continue”, “Continuation”, and “Continued” each refers to the continuation of a
Borrowing Tranche to accrue interest subject to the LIBOR Rate Option from one
Interest Period to another Interest Period pursuant to Section 2.1.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Property” means a Property that is owned in fee simple (or leased
under an Eligible Ground Lease) by a Guarantor or a Non-Guarantor Subsidiary, in
each case which is not a Wholly-Owned Subsidiary and with respect to which the
Borrower, such Guarantor or non-Guarantor Subsidiary has the right to take the
following actions without the need to obtain the consent of any Person (other
than the Administrative Agent or the Requisite Lenders if required
hereunder): (i) to create Liens on such Property as security for Indebtedness of
the Borrower, such Guarantor or Non-Guarantor Subsidiary, as applicable and
(ii) to sell, convey, transfer, or otherwise dispose of such Property.

 

Page 5



--------------------------------------------------------------------------------

“Convert”, “Conversion”, and “Converted” each refers to the conversion of a
Borrowing Tranche subject to one Interest Rate Option into a Borrowing Tranche
subject to another Interest Rate Option pursuant to Section 2.1(d).

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term indebtedness of a Person.

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), and/or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it
(or such parent company) a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its (or such parent company’s) business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, (iii) has its (or
such parent company’s) A.M. Best Company financial rating, as applicable,
withdrawn and/or is listed on the Federal Deposit Insurance Corporation’s “watch
list”, which shall be deemed conclusively proven in the event the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity is appointed as a receiver, conservator, trustee, or
custodian for it (or such parent company) and/or (iv) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent

 

Page 6



--------------------------------------------------------------------------------

company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States of America or from the enforcement of judgments
or writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.9(d)) upon delivery of written notice of such determination to the
Borrower and each such Defaulting Lender.

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement, other than a Security Document, pursuant to which cash,
deposit accounts, securities accounts or similar financial asset collateral are
pledged to or made available for set-off by, a Specified Derivatives Provider,
including any banker’s lien or similar right, securing or supporting Specified
Derivatives Obligation.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any netting agreement or
provision relating thereto, (a) for any date on or after the date such
Derivatives Contracts have been terminated or closed out, the termination amount
or value determined in accordance therewith, and (b) for any date prior to the
date such Derivatives Contracts have been terminated or closed out, the
then-current mark-to-market value for such Derivatives Contracts, determined
based upon one or more mid-market quotations or estimates provided by any
recognized dealer in Derivatives Contracts (which may include the Administrative
Agent, any Lender, any Specified Derivatives Provider, or any Affiliate of any
of them).

“Development Property” means a Property not currently producing material income
and whose gross leasable area is currently under construction (or that will have
such construction commencing within twelve (12) months of any date of
determination) that has not achieved a Leasing Rate of eighty-five (85.0%) or
more or, subject to the last sentence of this definition, on which the
improvements (other than tenant improvements on unoccupied space) related to the
construction have not been substantially completed. The term “Development
Property” shall include real property of the type described in the immediately
preceding sentence that satisfies both of the following conditions: (i) it is to
be (but has not yet been) acquired by the Borrower, any Subsidiary or any
Unconsolidated Affiliate upon completion of construction pursuant to a contract
in which the seller of such real property is required to construct or renovate
prior to, and as a condition precedent to, such acquisition and (ii) a third
party is constructing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, the Borrower, any Subsidiary or any
Unconsolidated Affiliate. A Development Property on which all improvements
(other than tenant improvements on unoccupied space) related to the construction
of such Property have been substantially completed for at least twelve (12)
months shall cease to constitute a Development Property notwithstanding the fact
that such Property has not achieved a Leasing Rate of at least eighty-five
percent (85.0%).

“Documentation Agent” has the meaning given to that term in the introductory
paragraph hereof.

“Dollars”, “USD”, “U.S. Dollar”, “U.S.$”, or “$” means the lawful currency of
the United States of America.

 

Page 7



--------------------------------------------------------------------------------

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization of such Person for such period; (ii) interest expense of such
Person for such period; (iii) income tax expense of such Person for such period;
(iv) extraordinary or nonrecurring items of such Person for such period,
including, without limitation, gains and losses from the sale of operating
Properties; (v) equity in net income (loss) of the Unconsolidated Affiliates of
such Person for such period; and (vi) revenue from interest and dividends paid
from Marketable Securities, including, without limitation, any interest and
dividend revenue received from Affiliates of such Person for such period, plus
(b) such Person’s Ownership Share of EBITDA of its Unconsolidated
Affiliates. For purposes of this definition, EBITDA shall be adjusted to remove
any impact from (A) straight line rent adjustments required under GAAP, (B)
amortization of intangibles pursuant to FASB ASC 805, and (C) nonrecurring items
including, without limitation, (x) gains and losses on early extinguishment of
Indebtedness, (y) severance and non-cash stock based compensation expenses and
other restructuring, impairment or one-time charges and (z) transaction costs
pertaining to acquisitions and dispositions not permitted to be capitalized
pursuant to GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the later of (a) the Agreement Date, and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived by all of the Lenders.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Eligible Ground Lease” means a ground lease (or a sale/leaseback transaction
with an industrial development authority and/or other municipal equivalent, or a
similarly structured transaction), containing the following terms and conditions
(which terms and conditions may be contained in the ground lease itself or any
other written instrument binding on the ground lessor, including, without
limitation, any so called “ground lessor estoppel”, “fee owner agreement” or
similar instrument or agreement): (a) a remaining term (including renewal
options exercisable at lessee’s sole option) of twenty-five (25) years or more
from the date of inclusion in the Unencumbered Asset Value; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails

 

Page 8



--------------------------------------------------------------------------------

to do so; (d) reasonable transferability of the lessee’s interest under such
lease, including ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease. Sale/leaseback and/or
lease/leaseback transactions with an industrial development authority and/or
other municipal equivalent, or a similarly structured transaction with remaining
terms (including renewal options exercisable at lessee’s sole option) of less
than twenty-five (25) years or which fail to satisfy one or more other
requirements of the definition of Eligible Ground Lease shall be subject to
review and approval by the Administrative Agent.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is (i) a Controlled Property, (ii) is owned in
fee simple by the Borrower, a wholly-owned Guarantor or a wholly-owned
Non-Guarantor Subsidiary, or (iii) is an Eligible Ground Lease of the Borrower,
a wholly-owned Guarantor or a wholly-owned Non-Guarantor Subsidiary; (b) such
Property is located in a State of the United States of America or in the
District of Columbia; (c) neither such Property, nor if such Property is owned
by a Subsidiary, any of the Borrower’s direct or indirect ownership interest in
such Subsidiary, is subject to (i) any Lien other than Permitted Liens or (ii)
any Negative Pledge; (d) regardless of whether such Property is owned by the
Borrower or a Subsidiary, the Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer, or otherwise dispose of such Property (subject to customary
transferability restrictions imposed by municipalities at the time of purchase);
and (e) such Property (unless a Redevelopment Property) is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property. As of the date
hereof, (x) the real property owned by Borrower and its Subsidiaries (commonly
known as the Westbury property) that is subject to a lease and certain other
agreements with the Town of Hempstead Industrial Development Agency and (y) the
tenant in common interest in the Parnassus Medical Office Building owned by
Borrower and its Subsidiaries, each shall be deemed to be an “Eligible Property”
hereunder.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

Page 9



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, that a Withdrawal Liability will be imposed or a determination that
a Multiemployer Plan is, or is expected to be, insolvent (within the meaning of
Section 4245 of ERISA), in reorganization (within the meaning of Section 4241 of
ERISA), or in “critical” status (within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA); (i) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any member of the ERISA Group or
the imposition of any Lien in favor of the PBGC under Title IV of ERISA; or
(j) a determination that a Plan is, or is reasonably expected to be, in “at
risk” status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Exchange Act” has the meaning given that term in Section 11.1(l).

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

 

Page 10



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guaranty of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guaranty of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under Section
31 of the Guaranty). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
Lien is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.3 or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 3.10
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Loan Agreement, dated as of
December 2, 2015, by and among the Administrative Agent, as administrative
agent, the banks party thereto from time to time, as lenders, and the Borrower,
as borrower.

“Existing Guaranty” means that certain Guaranty executed and delivered in
connection with the Existing Credit Agreement.

“Existing Term Loan Agreement” means the Amended and Restated Loan Agreement,
dated as of December 10, 2014, as amended by that certain first modification
agreement dated as of the date hereof, by and among Borrower, the financial
institutions party thereto and their assignees under Section 13.6 thereof, PNC
Bank, National Association, as administrative agent, and the other parties
thereto, as amended, restated, supplemented, or otherwise modified from time to
time.

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange, the price of such security as reported on such exchange or
market by any widely recognized reporting method customarily relied upon by
financial institutions and (b) with respect to any other property, the price
which could be negotiated in an arm’s-length free market transaction, for cash,
between a willing seller and a willing buyer, neither of which is under pressure
or compulsion to complete the transaction. Except as otherwise provided herein,
Fair Market Value shall be determined by the Board

 

Page 11



--------------------------------------------------------------------------------

of Directors of the Borrower (or an authorized committee thereof) acting in good
faith conclusively evidenced by a board resolution thereof delivered to the
Administrative Agent or, with respect to any asset valued at no more than
$1,000,000, such determination may be made by the chief financial officer of the
Borrower evidenced by an officer’s certificate delivered to the Administrative
Agent.

“FASB” means the Financial Accounting Standards Board.

“FASB ASC” means the Accounting Standards Codification of the FASB.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Open Rate” shall mean, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed) which is the daily federal funds
open rate as quoted by ICAP North America, Inc. (or any successor) as set forth
on the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on
such other substitute Bloomberg Screen that displays such rate), or as set forth
on such other recognized electronic source used for the purpose of displaying
such rate as selected by the Administrative Agent (an “Alternate Source”) (or if
such rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Alternate Source, or if there shall at any time,
for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute
screen) or any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day. The rate of interest charged shall be
adjusted as of each Business Day based on changes in the Federal Funds Open Rate
without notice to the Borrower.

“Federal Funds Rate” means, for any day, the rate per annum (based on a year of
360 days and actual days elapsed, and rounded upward to the nearest 1/100 of one
percent (1.00%)) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by Federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

“Fee Letter” means that certain letter, dated as of October 30, 2015, by and
between the Borrower, PNC Bank, PNC Capital Markets LLC, Wells Fargo Bank,
National Association, Wells Fargo Securities, LLC and U.S. Bank National
Association.

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder, under any other Loan
Document or under the Fee Letter.

“First Modification Agreement” means the First Modification to Loan Agreement,
dated as of the First Modification Effective Date, by and among Borrower, the
financial institutions party thereto, and Administrative Agent, as amended,
restated, supplemented, or otherwise modified from time to time.

 

Page 12



--------------------------------------------------------------------------------

“First Modification Effective Date” has the meaning given that term in the First
Modification Agreement.

“First Mortgage Receivable” means any Indebtedness owing to the Borrower or its
Subsidiaries which is secured by a first-priority mortgage or deed of trust on
commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a “First Mortgage
Receivable” in its most recent compliance certificate; provided, however, that
any such Indebtedness owed by an Unconsolidated Affiliate or Subsidiary shall be
reduced by the Borrower’s or such Subsidiary’s, as applicable, pro rata share of
such Indebtedness.

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness payable
by such Person during such period (excluding balloon, bullet or similar payments
of principal due upon the stated maturity of Indebtedness), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period. The Borrower’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates will be included when determining the Fixed Charges of
the Borrower.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is a resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding, or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” means an amount equal to Funds From Operations
calculated in accordance with the guidance provided by National Association of
Real Estate Investment Trusts, Inc.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state, or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

 

Page 13



--------------------------------------------------------------------------------

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.

“Guaranty”, “Guaranties”, “Guaranteed”, or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Sections 6.1 and 8.14 and substantially in the form of Exhibit B.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold or mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person
(excluding trade debt incurred in the ordinary course of business), whether or
not for money borrowed (i) represented by the face amount of notes payable, or
drafts accepted, in each case representing extensions of credit, (ii) evidenced
by bonds, debentures, notes or similar instruments, or (iii) constituting
purchase money indebtedness (including the deferred purchase price of property
or services), conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations (contingent or otherwise) of such Person under or in
respect of any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Obligations of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease,
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)) to the extent such
obligations constitute “indebtedness” for the purpose of GAAP; (h) net
obligations under any Derivatives Contract (which shall

 

Page 14



--------------------------------------------------------------------------------

be deemed to have an amount equal to the Derivatives Termination Value thereof
at such time but in no event shall be less than zero); (i) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities, violations of special purpose entity
covenants, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (k) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person. Indebtedness of any Person shall include Indebtedness
of any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person’s Ownership Share of such
partnership or joint venture (except if such Indebtedness, or portion thereof,
is recourse to such Person, in which case the greater of such Person’s Ownership
Share of such Indebtedness or the amount of the recourse portion of the
Indebtedness, shall be included as Indebtedness of such Person). The Loan shall
constitute Indebtedness of the Borrower. Notwithstanding the use of GAAP, the
calculation of Total Indebtedness shall not include any intangible lease
liability created through the purchase of a Property with below-market leases.

“Indemnifiable Amounts” has the meaning given that term in Section 12.8.

“Indemnified Costs” has the meaning given that term in Section 13.10(a).

“Indemnified Party” has the meaning given that term in Section 13.10(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Indemnity Proceeding” has the meaning given that term in Section 13.10(a).

“Indenture” means that certain Indenture, dated as of September 9, 1998, among
the Borrower and SunTrust Bank (formerly known as SunTrust Bank Atlanta).

“Indenture Guarantor” means, as of any date of determination, each Person who
provides a guaranty of Indebtedness under the Indenture at such time.

“Intellectual Property” has the meaning given that term in Section 7.1(t).

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower determined on a consolidated basis in
accordance with GAAP for such period, including capitalized interest not funded
under a construction loan on a consolidated basis, plus (b) the Borrower’s
Ownership Share of total interest expense of Unconsolidated Affiliates
determined in accordance with GAAP for such period, including capitalized
interest not funded under a construction loan.

“Interest Period” means with respect to each portion of the Loan subject to the
LIBOR Rate Option, the period of time selected by the Borrower in connection
with (and to apply to) any election permitted hereunder by the Borrower to have
such portion of the Loan bear interest at a LIBOR-based rate. Subject to the
last sentence of this definition, such period shall be one (1), two (2), three
(3), or six (6) Months (or such other period as the Administrative Agent in its
discretion may allow Borrower to

 

Page 15



--------------------------------------------------------------------------------

elect if available from all Lenders). Such Interest Period shall commence on (x)
the date of disbursement of an advance of the Loan or (y) the date of any
Conversion or Continuation. Notwithstanding the second sentence hereof: (A) any
Interest Period which would otherwise end on a date which is not a Business Day
shall be extended to the immediately succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrower shall
not select, Convert, or Continue an Interest Period for any portion of the Loan
that would end after the Maturity Date.

“Interest Rate Option” shall mean any LIBOR Rate Option or the Base Rate Option.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“IRS” means the Internal Revenue Service.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, security
deposits, accounts receivable and commission, travel and similar advances to
officers, directors and employees), or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person. Any
commitment to make an Investment in any other Person, as well as any option of
another Person to require an Investment in such Person, shall constitute an
Investment.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 or higher from any
Rating Agency.

“Law” or “Laws” means any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond judgment authorization or approval, lien or award
of or any settlement arrangement with any Governmental Authority.

“Lead Arrangers” has the meaning given to that term in the introductory
paragraph hereof.

“Leasing Rate” means, with respect to any Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property for which the Borrower, is collecting rent to (b) the total square
footage of such Property available for lease; provided, that, in the case of a
Multifamily Property, “Leasing Rate” means the ratio, expressed as a percentage,
of (a) the net rentable units of such Multifamily Property for which the
Borrower is collecting rent to (b) the total units of such Multifamily Property
available for lease.

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns;
provided, however, that the term “Lender”, except as otherwise expressly
provided herein, shall exclude any Lender (or its Affiliates) in its capacity as
a Specified Derivatives Provider.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Specified Derivatives Providers, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 12.3, any other
holder from time to time of any Obligations and, in each case, their respective
successors and permitted assigns.

 

Page 16



--------------------------------------------------------------------------------

“Lending Office” means, for each Lender and for each Interest Rate Option, the
office of such Lender specified in such Lender’s Administrative Questionnaire or
in the applicable Assignment and Assumption, or such other office of such Lender
as such Lender may notify the Administrative Agent in writing from time to time.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period published by the ICE Benchmark Administration
Limited, a United Kingdom company, at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to one minus the Reserve Percentage. If, for any reason, the
rate referred to in the preceding clause (i) is not published, then the rate to
be used for such clause (i) shall be determined by the Administrative Agent from
another recognized source or interbank quotation at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Any change in the
maximum rate or Reserve Percentage shall result in a change in LIBOR on the date
on which such change in such maximum rate becomes effective. Notwithstanding the
foregoing, in no event shall LIBOR be less than 0%; provided, however, that the
foregoing 0% LIBOR floor shall not apply to any portion of the Loan that has
been hedged pursuant to one or more Derivatives Contracts.

“LIBOR Rate Option” shall have the meaning given to such term in
Section 2.2(a)(ii).

“LIBOR Reserve Percentage” means as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien.

“Loan” means the loan to be made by the Lenders pursuant to this Agreement in
the initial maximum principal amount, of up to $300,000,000.00, representing the
aggregate of the Commitments, as said Loan may be increased pursuant to
Section 2.8 or otherwise may from time to time be amended, modified, extended,
renewed, refinanced or supplemented in accordance herewith.

 

Page 17



--------------------------------------------------------------------------------

“Loan Document” means this Agreement, each Note, and each other document or
instrument now or hereafter executed and delivered to the Administrative Agent
or a Lender by a Loan Party in connection with, pursuant to or relating to this
Agreement (other than the Fee Letter and any Specified Derivatives Contract).

“Loan Modification Offer” has the meaning given to such term in Section 13.7(a).

“Loan Party” means each of the Borrower and each Guarantor. Schedule 1.1(b) sets
forth the Loan Parties in addition to the Borrower as of the Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests); in the case of each of clauses (a)
through (c), on or prior to the Maturity Date.

“Marketable Securities” means debt or equity securities that are traded on
either NYSE, NYSE Euronext, NASDAQ or another nationally recognized exchange, or
that have readily (i.e., recent active trading) verifiable values as determined
by the Administrative Agent in its reasonable discretion.

“Material Acquisition” means the acquisition of assets in an amount greater than
five percent (5%) of the then Total Asset Value (not taking into account such
new acquisition).

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Borrower or any other Loan Party to perform its obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any of the Loan Documents, or (d) the rights and remedies of the Lenders and the
Administrative Agent under any of the Loan Documents.

“Material Contract” means any written contract (other than Loan Documents and
Specified Derivatives Contracts) to which the Borrower or any other Loan Party
is a party as to which the breach, nonperformance, cancellation, or failure to
renew by any party thereto could reasonably be expected to have a Material
Adverse Effect.

“Material Subsidiary” means, as of any date of determination, a Subsidiary which
accounts for more than two percent (2%) of Total Asset Value.

“Maturity Date” means December 2, 2020.

“Mezzanine Debt Investments” means any mezzanine or subordinated mortgage loans
made by the Borrower or its Subsidiaries to entities that own commercial real
estate or to the members, partners,

 

Page 18



--------------------------------------------------------------------------------

stockholders, etc. of such entities, which real estate has a value in excess of
the aggregate amount of such mezzanine debt and any senior debt encumbering such
real estate and which has been designated by the Borrower as a “Mezzanine Debt
Investment” in its most recent compliance certificate; provided, however, that
any such Indebtedness owed by an Unconsolidated Affiliate or Subsidiary shall be
reduced by the Borrower’s or such Subsidiary’s, as applicable, pro rata share of
such Indebtedness.

“Mixed-Use Project” means any mixed-use project that includes or will include a
Retail Property and will also include a Multifamily Property and/or an Office
Property.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.

“Multifamily Property” means a Property improved with residential apartments,
which may include a Property that is a part of a Mixed-Use Project.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that (i) an agreement
that conditions a Person’s ability to encumber its assets upon the maintenance
of one or more specified ratios that limit such Person’s ability to encumber its
assets but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge and (ii)
the foregoing shall not apply to restrictions or conditions imposed by
agreements relating to Secured Indebtedness permitted hereunder if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness.

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds from rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent); minus (b) all expenses paid (excluding interest but including an
appropriate accrual for property taxes and insurance) related to the ownership,
operation or maintenance of such Property, including but not limited to property
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Borrower and its Subsidiaries and any property management fees); minus (c) the
Capital Reserves for such Property as of the end of such period; minus (d)
without duplication (i) any actual property management fees paid to an
unaffiliated third party during such period and (ii) the management fee charged
to the Property for purposes of reporting same-property NOI, but in no event
shall the amount of this clause (ii) be less than three percent (3%) of the
gross revenues for such Property for such period. For purposes of calculating
rents under (a) herein above, (1) for each of the first three fiscal quarters of
each fiscal year, NOI shall include the lesser of (A) twenty-five percent (25%)
of the budgeted percentage rents for such fiscal year, or (B) twenty-five
percent (25%) of the actual percentage rents received by Borrower in the
immediately preceding fiscal year; and (2) for the fourth fiscal quarter of each
fiscal year, NOI shall include twenty-five percent (25%) of the percentage rents
actually received by Borrower in such fiscal year.

 

Page 19



--------------------------------------------------------------------------------

“New Guarantor” has the meaning given to such term in Section 8.14(a).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor(s)” means any Subsidiary or Unconsolidated Affiliate of the
Borrower that is not required to become a party to the Guaranty.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, voluntary bankruptcy, collusive
involuntary bankruptcy and other similar customary exceptions to non-recourse
liability) is contractually limited to specific assets of such Person encumbered
by a Lien securing such Indebtedness.

“Note” or “Notes” means, collectively, all of the promissory notes of the
Borrower substantially in the form of Exhibit D attached hereto, payable to the
order of a Lender in a principal amount equal to the amount of such Lender’s
Commitment.

“Note Purchase Agreement” means the Note Purchase Agreement, dated as of
April 20, 2016, by and among Borrower and the purchasers thereto and their
successors and assigns under Section 22 thereof, as amended, restated,
supplemented, or otherwise modified from time to time.

“Notice of Borrowing” means a notice substantially in the form of Exhibit I (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of a Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, the Loan; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower or
any of the other Loan Parties owing to the Administrative Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note. For the avoidance of doubt,
“Obligations” shall not include any indebtedness, liabilities, obligations,
covenants or duties in respect of Specified Derivatives Contracts.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control and any successor thereto.

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the SEC.

 

Page 20



--------------------------------------------------------------------------------

“Office Property” means a Property improved with a building or buildings the
substantial use of which is office space, which may include a Property that is
part of a Mixed-Use Project.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.3).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly-Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

“Participant” has the meaning given that term in Section 13.6(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Amendment” means an extension of the final maturity date of the Loans
and/or Commitments of the Accepting Lenders thereof on customary terms and, in
connection therewith, a change in the Pro Rata Share with respect to the Loans
of the Accepting Lenders thereof and the payment of additional fees to such
Accepting Lenders.

“Permitted Liens” means, with respect to any asset or property of a Person, (a)
Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which are not at the
time required to be paid or discharged under Section 8.6; (b) the claims of
materialmen, mechanics, carriers, warehousemen, landlords or similar claims or
liens for labor, materials, supplies or rentals incurred in the ordinary course
of business, which, in each case, are not more than sixty (60) days past due or
are being contested in good faith; (c) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (d) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the marketability of such
property or impair the intended use thereof in the business of such Person;
(e) the rights of tenants under leases or subleases not

 

Page 21



--------------------------------------------------------------------------------

interfering with the ordinary conduct of business of such Person; (f) Liens in
favor of the Administrative Agent for its benefit and the benefit of the Lenders
and each Specified Derivatives Provider; (g) Liens in existence as of the date
hereof and set forth on Schedule 1.1(c) attached hereto; (h) Liens securing
Indebtedness permitted hereunder; (i) Liens securing inter-company Indebtedness,
which Lien has not been assigned, pledged, or encumbered by any Person not the
Borrower or its Subsidiaries; (j) UCC protective filings; (k) non-consensual
Liens of less than $1,500,000 per asset or Property, or $5,000,000 in the
aggregate; and (l) such other Liens as permitted hereunder.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group, or (b) has at any time within
the preceding six years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“PNC Bank” means PNC Bank, National Association, and its successors and assigns.

“Post-Default Rate” means, when applied pursuant to Section 2.3, the rate of
interest otherwise applicable in respect of any principal of the Loan that is
not paid when due plus an additional two percent (2.0%) per annum, and with
respect to any other Obligation due and owing at such time, a rate per annum
equal to the Base Rate as in effect from time to time, plus the Applicable
Margin then in effect for the Base Rate Option, plus two percent (2.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or any Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or (c)
constituting or resulting in the redemption of Preferred Equity Interests, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

“Principal Office” means the main banking office of the Administrative Agent
located in Pittsburgh, Pennsylvania, or any other subsequent office that the
Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower and the Lenders.

 

Page 22



--------------------------------------------------------------------------------

“Pro Rata Share” means the proportion that a Lender’s Commitment bears to the
Commitments of all of the Lenders, being, at the time of execution hereof, the
percentages referenced on Schedule 1.1(a) attached hereto and made a part
hereof. If at the time of determination the Commitments have terminated and
there are no outstanding Loans, then the Pro Rata Shares of the Lenders shall be
determined as of the most recent date on which Commitments were in effect or
Loans were outstanding.

“Property” means a parcel (or group of related parcels) of real property owned
or developed (or to be developed) by the Borrower, any Subsidiary or any
Unconsolidated Affiliate or in which Borrower, any Subsidiary or any
Unconsolidated Affiliate has a leasehold interest.

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Administrative Agent).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “Eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Recourse Guarantor” means a Person (other than the Borrower) which guaranties,
or is otherwise obligated in respect of, any Indebtedness for borrowed money of
any other Person and/or has incurred, acquired or suffered to exist any Recourse
Indebtedness (other than (i) guaranties of customary non-recourse carve-out
obligations so long as such guaranties do not become recourse guaranties for the
payment of such Indebtedness, (ii) intercompany debt between wholly-owned
Subsidiaries of Borrower, and (iii) Indebtedness and/or Recourse Indebtedness
(other than intercompany debt between wholly-owned Subsidiaries of Borrower)
which, together with all other such Indebtedness that a Subsidiary has
guaranteed, or is otherwise obligated in respect of that gives rise to the
requirement to be a Guarantor under this section and/or Recourse Indebtedness
which any Subsidiary has incurred, acquired or suffered to exist that gives rise
to an obligation to be a Guarantor under this definition, but in respect of
which Indebtedness and Recourse Indebtedness, in each case, such Subsidiaries
are not Guarantors, does not exceed $25,000,000, in the aggregate, at any time
outstanding).

“Recourse Indebtedness” means Indebtedness that is not Nonrecourse Indebtedness.

“Redevelopment Property” means a Property, other than a Development Property,
(a) on which a portion of the land and/or all or a portion of the existing
building or other improvements are undergoing renovation, expansion and/or
redevelopment and for which any of the following has occurred (i) construction
has commenced, or (ii) the Borrower, any Subsidiary or any Unconsolidated
Affiliate, as the

 

Page 23



--------------------------------------------------------------------------------

case may be, has entered into a binding construction contract or (iii) the
Borrower, any Subsidiary or any Unconsolidated Affiliate, as the case may be,
has entered into a binding agreement by an anchor tenant to enter into a lease
of any such Property and (b) either (i) that has not achieved a Leasing Rate of
eighty percent (80%) or more or (ii) on which the improvements (other than
tenant improvements on unoccupied space) related to the renovation and
redevelopment have not been substantially completed. The term “Redevelopment
Property” shall include Property of the type described in the immediately
preceding sentence to be (but not yet) acquired by any such Person upon
completion of construction pursuant to a contract in which the seller of such
Property is required to renovate prior to, and as a condition precedent to, such
acquisition or Property being developed by third parties with related
indebtedness that the Borrower, any Subsidiary or any Unconsolidated Affiliate
has guaranteed or as to which any such Person is otherwise obligated. A
Redevelopment Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
substantially completed for at least twelve (12) months shall cease to
constitute a Redevelopment Property notwithstanding the fact that such Property
has not achieved a Leasing Rate of at least eighty percent (80%). Where gross
leasable area is being added, expanded, renovated or reconfigured within an
existing income producing Property, for purposes of calculating Unencumbered
Asset Value and Total Asset Value, such Property shall only be considered a
Redevelopment Property to the extent of the gross leasable area being added,
expanded, renovated or reconfigured.

“Register” has the meaning given that term in Section 13.6(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Requisite Lenders” means, as of any date, (a) Lenders having greater than fifty
percent (50%) of the Commitments, or (b) if the Commitments have been terminated
or reduced to zero, Lenders holding greater than fifty percent (50%) of the
principal amount of the aggregate outstanding Loan; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders.

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the president and the chief financial officer of the
Borrower or such Subsidiary.

 

Page 24



--------------------------------------------------------------------------------

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interest to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; (c) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any Subordinated Debt to the
extent not permitted by the express subordination terms related thereto; and (d)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding.

“Retail Property” means a Property improved with a building or buildings the
substantial use of which is retail space, which may include a Property that is
part of a Mixed-Use Project.

“Revolving Credit Agreement” means the Fifth Amended and Restated Credit
Agreement, dated as of the date September 16, 2016, by and among Borrower, the
financial institutions party thereto and their assignees under Section 13.6
thereof, Wells Fargo Bank, National Association, as administrative agent, and
the other parties thereto, as amended, restated, supplemented, or otherwise
modified from time to time.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Borrower, shall include (without duplication) the Borrower’s
Ownership Share of the Secured Indebtedness of any of its Unconsolidated
Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess

 

Page 25



--------------------------------------------------------------------------------

of the fair valuation of its total liabilities (including all contingent
liabilities computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual and matured liability); (b) such Person is able
to pay its debts or other obligations in the ordinary course as they mature; and
(c) such Person has capital not unreasonably small to carry on its business and
all business in which it proposes to be engaged.

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and a Specified Derivatives Provider, and which was not
prohibited by any of the Loan Documents when made or entered into.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loan and the other Guaranteed Obligations in a manner satisfactory to the
Administrative Agent in its sole and absolute discretion.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of thirty percent (30%) of total consolidated assets (exclusive of
depreciation) at such time of the Borrower and its Subsidiaries determined on a
consolidated basis.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Availability Period” means the period from and including the
Effective Date to, but excluding the earlier of (i) the first anniversary of the
Effective Date, and (ii) the date upon which the aggregate amount of the
Commitments as in effect on the Effective Date has been fully disbursed to the
Borrower.

 

Page 26



--------------------------------------------------------------------------------

“Titled Agent” has the meaning given that term in Section 12.11.

“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis:

(a) cash and cash equivalents (other than tenant deposits and other cash and
cash equivalents that are subject to a Lien (other than ordinary course bankers’
liens, rights of setoff or similar liens for accrued and unpaid fees and for
other amounts owing with respect to cash management and operating account
agreements) or a Negative Pledge or the disposition of which is restricted in
any way, but including cash held by an exchange agent or similar person in
connection with a 1031 exchange or similar transaction); plus

(b) the quotient of (i) EBITDA of the Borrower and its Subsidiaries for the
fiscal quarter most recently ended multiplied by four (4), divided by (ii) the
Capitalization Rate; plus

(c) EBITDA from management activities for the fiscal quarter most recently ended
multiplied by four (4), divided by twenty percent (20%); plus

(d) with respect to each Property that is an Eligible Property acquired during
the six (6) fiscal quarters most recently ended, either (i) the GAAP book value
of such Property or, (ii) if Borrower has so elected (provided, that following
any such election such Property may not thereafter be valued at GAAP book value
under this clause (d)), NOI for the quarter most recently ended multiplied by
four (4) divided by the Capitalization Rate; plus

(e) the contractual purchase price of Properties of the Borrower and its
Subsidiaries, subject to purchase obligations, repurchase obligations, forward
commitments and unfunded obligations to the extent such obligations and
commitments are included in determinations of Total Indebtedness; plus

(f) the GAAP book value of all Development Properties and Redevelopment
Properties; plus

(g) the GAAP book value of Unimproved Land; plus

(h) the Fair Market Value of Marketable Securities owned by Borrower and its
Subsidiaries; provided, however, that if more than five percent (5%) of the
Total Asset Value is attributable to Marketable Securities, then the value of
such Marketable Securities in excess of five percent (5%) of Total Asset Value
shall be limited solely to the market value of common or preferred shares of
companies domiciled in the United States (i.e., no ADR’s), and listed on the
NYSE, NASDAQ or other recognized United States exchange and quoted on at least a
daily basis on such exchange, unless such Marketable Securities are debt
securities, in which case such securities shall be valued at the lesser of (i)
the cost or (ii) the market value of such securities, which debt securities in
any event must have an Investment Grade Rating and issued by companies domiciled
in the United States; plus

 

Page 27



--------------------------------------------------------------------------------

(i) the GAAP book value of First Mortgage Receivables and Mezzanine Debt
Investments; plus

(j) the face amount of any loans or other advances made to qualified
intermediaries or similar Persons in connection with a 1031 exchange or similar
transaction.

For purposes of calculating EBITDA in clauses (b) and (c) above, (i) for each of
the first three (3) fiscal quarters of each fiscal year, EBITDA shall include
the lesser of (A) twenty-five percent (25%) of the budgeted percentage rents for
such fiscal year or (B) twenty-five percent (25%) of the actual percentage rents
received by Borrower in the immediately preceding fiscal year and (ii) for the
fourth fiscal quarter of each fiscal year, EBITDA shall include twenty-five
percent (25%) of the percentage rents actually received by Borrower in such
fiscal year. The Borrower’s Ownership Share of assets held by Unconsolidated
Affiliates (excluding assets of the type described in clause (a)) will be
included in the calculation of Total Asset Value consistent with the above
described treatment for wholly owned assets. EBITDA attributable to (a)
Properties under clause (d) above, (b) Properties that were Development
Properties or Redevelopment Properties at the end of such fiscal quarter, and
(c) revenue from interest and dividends paid from Marketable Securities,
including, without limitation, dividend revenue received from Affiliates shall
not be included in the calculation of EBITDA under clause (b) above.

Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the amount of Total Asset Value attributable to (A) Properties leased
under ground leases would exceed ten percent (10%), (B) Unimproved Land would
exceed five percent (5%), (C) First Mortgage Receivables and Mezzanine Debt
Investments would exceed ten percent (10%), (D) Development Properties would
exceed fifteen percent (15%), (E) Marketable Securities would exceed ten percent
(10%), and (F) capitalized management fees would exceed ten percent (10%), such
excess with respect to each of clauses (A), (B), (C), (D), (E), and (F) shall be
excluded from Total Asset Value. In addition to the limitations set forth in the
immediately preceding sentence but after giving effect to any deductions for
excesses attributable to Unimproved Land, First Mortgage Receivables, Mezzanine
Debt Investments, Development Properties and Marketable Securities made pursuant
to the immediately preceding sentence, to the extent that the Total Asset Value
attributable to Unimproved Land, First Mortgage Receivables, Mezzanine Debt
Investments, Development Properties, and Marketable Securities, together the
Total Asset Value attributable to assets owned by Unconsolidated Affiliates,
would, in the aggregate, exceed thirty-five percent (35%) of Total Asset Value
(determined prior to any reductions implicated by the immediately preceding
sentence), such excess, in addition to the excesses in the immediately preceding
sentence, shall be excluded from Total Asset Value.

“Total Commitment Amount” means, at any time, the then aggregate amount of the
Commitments of all Lenders hereunder. The Total Commitment Amount is
$300,000,000 as of the Effective Date, and is subject to increase in accordance
with Section 2.8 or decrease.

“Total Indebtedness” means all Indebtedness of Borrower and its Ownership Share
of all Indebtedness of all of its Subsidiaries.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis or cost method of
accounting and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.

 

Page 28



--------------------------------------------------------------------------------

“Unencumbered Adjusted NOI” means, for any period with respect to all Eligible
Properties, (a) NOI from all Wholly-Owned Properties as adjusted for any
non-recurring items during the reporting period, plus (b) Borrower’s Ownership
Share of NOI from Controlled Properties, minus (c) Capital Reserves for such
period.

“Unencumbered Asset Value” means, without duplication,

(a) the Unencumbered Adjusted NOI (excluding NOI attributable to Development
Properties and Redevelopment Properties) for the fiscal quarter most recently
ended multiplied by four (4) divided by the Capitalization Rate, plus

(b) with respect to each Property that is an Eligible Property acquired during
the six (6) fiscal quarters most recently ended, either (i) the GAAP book value
of such Property or, (ii) if Borrower has so elected (provided, that following
any such election such Property may not thereafter be valued at GAAP book value
under this clause (b)), Unencumbered Adjusted NOI for the fiscal quarter most
recently ended multiplied by four (4) divided by the Capitalization Rate, plus

(c) the GAAP book value of all Development Properties and Redevelopment
Properties that, in each case, are Eligible Properties, plus

(d) all cash and cash equivalents held in a United States account wholly owned
by Borrower or its Subsidiaries (other than any Excluded Subsidiary) that are
not subject to any Lien (other than ordinary course bankers’ liens, rights of
setoff or similar liens for accrued and unpaid fees and for other amounts owing
with respect to cash management and operating account agreements) or a Negative
Pledge or the disposition of which is restricted in any way, but including cash
held by an exchange agent or similar person in connection with a 1031 exchange
or similar transaction, plus

(e) First Mortgage Receivables (excluding the portion of any First Mortgage
Receivable for which the ratio of the principal balance of the loan to value of
the Property securing repayment of such First Mortgage Receivable exceeds
seventy-five percent (75%)) and Mezzanine Debt Investments that are not more
than ninety (90) days past due that, in each case, are not subject to any Lien
or Negative Pledge and in respect of which none of the ownership interests of
the owner of such First Mortgage Receivables or Mezzanine Debt Investments, as
applicable, is subject to any Lien or Negative Pledge, plus

(f) the GAAP book value of Unimproved Land of the Borrower and its Subsidiaries
that is Eligible Property, plus

(g) the Fair Market Value of Marketable Securities owned by Borrower and its
Subsidiaries that are not subject to any Lien or Negative Pledge and in respect
of which none of the ownership interests of the owner of such Marketable
Securities is subject to any Lien or Negative Pledge.

Notwithstanding the foregoing, for purposes of determining Unencumbered Asset
Value, to the extent the amount of Unencumbered Asset Value attributable to (A)
Controlled Properties would exceed twenty-five percent (25%), (B) Properties
leased under ground leases would exceed fifteen percent (15%), (C) Development
Properties would exceed fifteen percent (15%), (D) Marketable Securities would
exceed ten percent (10%), (E) Unimproved Land would exceed five percent (5%) and
(F) First Mortgage

 

Page 29



--------------------------------------------------------------------------------

Receivables and Mezzanine Debt Investments would exceed five percent (5%), in
the aggregate, such excess, with respect to each of the clauses (A), (B), (C),
(D), (E) and (F), shall be excluded from Unencumbered Asset Value. In addition
to the limitations set forth in the immediately preceding sentence but after
giving effect to any deductions for excesses attributable to the assets
described in clauses (A), (B), (C), (D), (E), and (F) of that sentence, to the
extent that Unencumbered Asset Value attributable to the assets described in
clauses (A), (C), (D), (E), and (F) above (but not (B) above), together with the
value attributable to the tenant in common interest in the Parnassus Medical
Office Building owned by Borrower and its Subsidiaries, would, in the aggregate,
exceed thirty percent (30%) of Unencumbered Asset Value (determined prior to any
reductions implicated by the immediately preceding sentence), such excess, in
addition to the excesses in the immediately preceding sentence, shall be
excluded from Unencumbered Asset Value.

“Unimproved Land” land on which no development (other than improvements that are
not material and are temporary in nature) has occurred and for which no
development is scheduled in the following twelve months.

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.

“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such period attributable to Unsecured
Indebtedness.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).

“Wholly-Owned Property” means an Eligible Property which is wholly-owned in fee
simple (or leased under an Eligible Ground Lease) by the Borrower or a
Wholly-Owned Subsidiary of Borrower.

“Wholly-Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Page 30



--------------------------------------------------------------------------------

  Section 1.2 General; References to Pittsburgh, Pennsylvania Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the appropriate Lenders
pursuant to Section 13.7); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding the preceding
sentence, the calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities. Accordingly, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount. References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. Notwithstanding anything herein to the contrary, any
change in GAAP effective before the date hereof (but after December 31, 2015)
regarding a change or reclassification of the treatment of obligations or
liabilities of any Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property from an
operating lease to a capital lease shall be deemed to be a change in GAAP,
regardless of the date enacted, adopted or issued.

References in this Agreement to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) except as
expressly provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower. Titles and captions of Articles, Sections, subsections, and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Pittsburgh, Pennsylvania time, daylight or
standard, as applicable. Exhibit C attached hereto may be modified from time to
time by the Administrative Agent and the Borrower as appropriate to facilitate
the Continuation or Conversion contemplated thereby.

 

  Section 1.3 Financial Attributes of Non-Wholly-Owned Subsidiaries.

When determining the compliance by the Borrower with any financial covenant
contained in any of the Loan Documents, consolidated Subsidiaries, and the
Ownership Share of the Borrower of the economic attributes of Unconsolidated
Affiliates, shall be included.

 

Page 31



--------------------------------------------------------------------------------

ARTICLE II LOAN

 

  Section 2.1 Agreement to Borrow and Lend and Selection of Interest Rate
Options.

(a) Making of Loans. Subject to the terms and conditions of this Agreement,
including, without limitation, Section 2.10, each Lender severally and not
jointly agrees to make its Pro Rata Share of the Loan to the Borrower during the
Term Loan Availability Period, in an aggregate principal amount up to, but not
exceeding, such Lender’s Commitment. Each borrowing of the Loan shall be in an
aggregate minimum amount of $25,000,000, provided, however, that Borrower shall
be permitted to request advances of the Loan not more than three (3) times
during the Term Loan Availability Period. Notwithstanding the immediately
preceding sentence but subject to Section 2.10, advances of the Loan during the
Term Loan Availability Period may be in the aggregate amount of the unused
Commitments (as in effect on the applicable Borrowing Date). Subject to
Borrower’s right to increase the Commitments under Section 2.8, immediately
following the end of the Term Loan Availability Period, the Lenders shall have
no further obligation to make advances of the Loan and any undisbursed
Commitments (as in effect at the end of the Term Loan Availability Date) shall
be canceled.

(b) Requests for Loans. Following the Effective Date and the initial advance
hereunder, so long as no Default or Event of Default exists, the Borrower may,
not later than 10:00 a.m. Pittsburgh, Pennsylvania time at least one (1)
Business Day prior to a borrowing of the Loan that is to be subject to the Base
Rate Option and not later than 12:00 p.m. (noon) Pittsburgh, Pennsylvania time
at least three (3) Business Days prior to a borrowing of Loan that is to be
subject to the LIBOR Rate Option, the Borrower shall deliver to the
Administrative Agent a Notice of Borrowing. Each Notice of Borrowing shall
specify the aggregate principal amount of the Loan to be advanced, the date such
advance is to be made (which must be a Business Day), the Interest Rate Option
applicable to such advance, and if such advance is to be subject to the LIBOR
Rate Option, the initial Interest Period for such Loans. Each Notice of
Borrowing shall be irrevocable once given and binding on the Borrower.

(c) Funding of Loans.

(i) Prior to each Borrowing Date, the Administrative Agent shall give the
Lenders notice by facsimile confirming the amount of the aggregate disbursement,
the date of the disbursement and each Lender’s ratable share of such
disbursement. Each of the Lenders shall wire transfer to the Administrative
Agent its ratable share of the disbursement no later than 1:00 p.m. (Pittsburgh,
Pennsylvania time) on the date designated by the Administrative Agent for the
disbursement which shall be no sooner than one (1) Business Day for
disbursements subject to the Base Rate Option and three (3) Business Days for
disbursements subject to a LIBOR Rate Option. Disbursement of the Loan will be
made, into the account of Borrower maintained with PNC Bank (the “Account”),
unless otherwise directed by Borrower in writing. Borrower shall pay, upon being
billed therefor, Administrative Agent’s standard charges for account maintenance
and wiring of funds. All Loan proceeds will be considered to have been disbursed
to and received by Borrower upon, and interest on the Loan proceeds will be
payable by Borrower from and after, the deposit or disbursement of the Loan
proceeds as aforesaid.

(ii) No Lender shall be obligated to disburse its portion of the advance of the
Loan until Borrower, at its sole cost and expense, shall have fulfilled all
terms, provisions and conditions of this Agreement applicable thereto,
including, without limitation, the delivery and approval of the items referred
to in Section 6.1, and the conditions in Section 6.2, are all satisfied.

(iii) Disbursed Loan proceeds shall be evidenced by the Notes and the Loan
Documents.

 

Page 32



--------------------------------------------------------------------------------

(d) Selection of Interest Rate Options. Following the Effective Date, subject to
Section 2.2(d), the Borrower may, on any Borrowing Date, request the
Administrative Agent Continue or Convert any Interest Rate Option applicable to
any outstanding portion of the Loan, by the delivery to the Administrative
Agent, not later than 12:00 noon, Pittsburgh, Pennsylvania time, (a) three (3)
Business Days prior to the proposed Borrowing Date with respect to the
Conversion to or the Continuation of the LIBOR Rate Option for any portion of
the Loan; and (b) one (1) Business Day prior to the last day of the preceding
Interest Period with respect to the Conversion to the Base Rate Option for any
portion of the Loan, of a duly completed request therefor substantially in the
form of Exhibit C attached hereto and made a part hereof (each, an “Interest
Rate Request”). Each Interest Rate Request shall be irrevocable and shall
specify (a) the proposed Borrowing Date; (b) the aggregate amount of the portion
of the Loan comprising the Borrowing Tranche, which amount per Borrowing Tranche
shall not be less than $100,000.00; (c) whether the LIBOR Rate Option or Base
Rate Option shall apply to the proposed portions of the Loan comprising the
Borrowing Tranche; and (d) in the case of portions of the Loan to which the
LIBOR Rate Option applies, an appropriate Interest Period for the proposed
portion of the Loan comprising the Borrowing Tranche, provided that in the case
of the Continuation of a LIBOR Rate Option at the end of a Interest Period, the
first day of the Interest Period shall be the last day of the preceding Interest
Period, without duplication in payment of interest for such day.

 

  Section 2.2 Rates and Payment of Interest on Loan

(a) Interest Rate Options. The Borrower shall pay interest on the outstanding
unpaid principal amount of the Loan as selected by it from the Base Rate Option
or LIBOR Rate Option set forth below, it being understood that, subject to the
provisions of this Agreement, including Section 2.2(d) below, the Borrower may
select different Interest Rate Options and different Interest Periods to apply
simultaneously to the Loan comprising different Borrowing Tranches and may
convert to or renew one (1) or more Interest Rate Options with respect to all or
any portion of the Loan comprising any Borrowing Tranche provided that there
shall not be at any one time outstanding more than five (5) Borrowing Tranches
in the aggregate exclusive of any Base Rate Borrowing Tranche. The
Administrative Agent’s determination of a rate of interest and any change
therein shall in the absence of a manifest error be conclusive and binding upon
all parties hereto. If at any time the designated rate applicable to any portion
of the Loan made by any Lender exceeds such Lender’s highest lawful rate, the
rate of interest on such Lender’s portion of the Loan shall be limited to such
Lender’s highest lawful rate. The Borrower shall have the right to select from
the following Interest Rate Options:

(i) Base Rate Option: A fluctuating rate per annum (computed on the basis of a
year of three hundred sixty (360) days, as the case may be, and actual days
elapsed) equal to the sum of: (i) the Base Rate, plus (ii) the Applicable
Margin, minus (iii) one percent (1.00%) (the “Base Rate Option”), but in each
case, such interest rate to change automatically without notice to the Borrower
from time to time effective as of the effective date of each change in the Base
Rate (or any component thereof); or

(ii) LIBOR Rate Option: A rate per annum fixed for the applicable Interest
Period (computed on the basis of a year of three hundred sixty (360) days and
actual days elapsed) equal to: (i) LIBOR, plus (ii) the Applicable Margin (the
“LIBOR Rate Option”).

(b) Interest Payment Dates. Interest on the Loan shall be due and payable in
arrears on the first day of each month after the date hereof and on the Maturity
Date or upon acceleration of the Notes.

 

Page 33



--------------------------------------------------------------------------------

(c) Failure to Select Interest Period. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche under the LIBOR Rate Option at
the expiration of an existing Interest Period in accordance with the provisions
of this Section 2.2, the Borrower shall be deemed to have converted such
Borrowing Tranche to the LIBOR Rate Option with an Interest Period of one (1)
month commencing upon the last day of the existing Interest Period.

(d) Interest Rate Selection Upon Event of Default. Subject to Section 2.3 below,
if an Event of Default exists, (i) the Borrower shall not be permitted to
Convert or Continue portions of the Loan to the LIBOR Rate Option, unless the
Administrative Agent, in its discretion thereafter, in writing, permits the
Borrower to Convert or Continue portions of the Loan to the LIBOR Rate Option
and (ii) any portions of the Loan to which the LIBOR Rate Option applies will
automatically, on the last day of the current Interest Period therefor, Convert
to the Base Rate Option.

 

  Section 2.3 Default Interest.

Notwithstanding Section 2.2 above, while an Event of Default exists under
Section 11.1(a), Section 11.1(e) or Section 11.1(f), an Event of Default exists
under Section 11.1(b)(i) as a result of a failure to comply with
Sections 10.1(a) through 10.1(e) or following an acceleration of the Maturity
Date, at the written election of Requisite Lenders, the Borrower shall pay to
the Administrative Agent for the account of each Lender interest at the
Post-Default Rate on the outstanding principal amount of the Loan and on any
other amount payable by the Borrower hereunder or under the Notes (including,
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

  Section 2.4 Voluntary Prepayments.

The Borrower shall have the right at its option from time to time to prepay the
Loan in whole or part on the dates set forth below without premium or penalty
(except as provided in this Section below and/or in Section 5.1 hereof):

(a) on any Business Day with respect to any portion of the Loan to which the
Base Rate Option applies;

(b) on the last day of the applicable Interest Period with respect to any
portion of the Loan to which a LIBOR Rate Option applies; or

(c) on the date specified in a notice by any Lender pursuant to Sections 5.2(c),
(d) or (e) hereof, with respect to any portion of the Loan to which a LIBOR Rate
Option applies.

(d) Whenever the Borrower desires to prepay all or any portion of the Loan, it
shall provide a prepayment notice to the Administrative Agent by 1:00 p.m.,
Pittsburgh, Pennsylvania time, at least three (3) Business Days prior to the
date of prepayment setting forth the date, which shall be a Business Day, on
which the proposed prepayment is to be made, a statement indicating the
application of the prepayment between the portions of the Loan to which the Base
Rate Option applies and to which the LIBOR Rate Option applies, including, with
respect to the LIBOR Rate Option, the applicable Borrowing Tranche to which such
prepayment applies, and the total principal amount of such prepayment, which
shall not be less than $100,000. All prepayment notices shall be irrevocable;
provided, however, that any prepayment notice given in connection with a
refinancing of the Loan by an independent third party may be revoked by Borrower
if the independent third party elects not to close the proposed refinancing of
the Loan. The principal amount of the portion of the Loan for which a prepayment
notice is given, together with interest on such principal amount, shall be due
and payable on the date specified in such prepayment notice as the date on which
the proposed prepayment is to be made. Any prepayment hereunder shall be subject
to the Borrower’s obligation to indemnify the Lenders under Section 5.1(c).

 

Page 34



--------------------------------------------------------------------------------

(e) So long as no Event of Default or Default then exists, in the event any
Lender (i) gives notice under Sections 5.2(c), (d) or (e) or Section 5.1 hereof,
(ii) becomes a Defaulting Lender, or (iii) becomes subject to the control of an
Governmental Authority (other than normal and customary supervision), then the
Borrower shall have the right at its option, with the consent of the
Administrative Agent, which shall not be unreasonably withheld, to prepay such
Lender’s Pro Rata Share of the outstanding balance of the Loan in whole,
together with all interest accrued thereon, and terminate such Lender’s
Commitment within ninety (90) days after (x) receipt of such Lender’s notice
under Sections 5.2(c), (d) or (e) or Section 5.1 hereof, or (y) the date such
Lender becomes a Defaulting Lender, or (z) the date such Lender became subject
to the control of a Governmental Authority, as applicable; provided that the
Borrower shall also pay to such Lender at the time of such prepayment any
amounts required under Section 5.1 and any accrued interest due on such amount
and any related fees; and provided, further, the remaining Lenders shall have no
obligation hereunder to increase their Commitments. Notwithstanding the
foregoing, the Administrative Agent may only be replaced subject to the
requirements of Section 12.10.

(f) Each Lender agrees that upon the occurrence of any event giving rise to
increased costs or other special payments under Sections 5.2(c), (d) or (e) or
Section 5.1 hereof with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any portion of the Loan
affected by such event, provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such section. Nothing in this Section 2.4 shall affect
or postpone any of the obligations of any Loan Party or the rights of the
Administrative Agent or any Lender provided in this Agreement.

(g) All payments permitted pursuant to this Section 2.4 shall be applied to the
principal amount of the Loan among the Borrowing Tranches as are designated by
the Borrower in writing. In the event Borrower fails to specify the how any such
payment is to be applied, Administrative Agent may apply such amounts as
Administrative Agent may determine in its discretion. In accordance with
Section 5.1(c) hereof, the Borrower shall indemnify the Lenders for any loss,
cost or expense, including incurred with respect to any such prepayments applied
against any portion of the Loan subject to a LIBOR Rate Option on any day other
than the last day of the applicable Interest Period.

 

  Section 2.5 No Prepayment Fee.

No prepayment fee shall be due in connection with or on account of any
prepayment of the Loan.

 

  Section 2.6 Notes.

(a) Evidence of Loan. The Loan is and shall be evidenced by the Notes, and the
Loan shall bear interest calculated and payable as provided in Article II and
Article III of this Agreement. Borrower shall pay the outstanding principal
balance of the Loan and all unpaid interest accrued on the Loan and all other
sums then owing under the Loan Documents in full on the Maturity Date. The
unpaid amounts of the Loan, as set forth on the books and records of the
Administrative Agent or other holder of the Notes maintained in the ordinary
course of business shall be presumptive evidence of the principal amount thereof
owing and unpaid, absent manifest error, but the failure to record any such
amount on the books and records shall not limit or affect the obligations of
Borrower hereunder or under the Notes to make payments of principal and interest
on the Loan when due.

 

Page 35



--------------------------------------------------------------------------------

(b) Records. The date, amount, interest rate, Interest Rate Option and duration
of Interest Periods (if applicable) of each portion of the Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided, however, that (i) the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents and (ii) if there is a discrepancy
between such records of a Lender and the statements of accounts maintained by
the Administrative Agent pursuant to Section 3.8, in the absence of manifest
error, the statements of account maintained by the Administrative Agent pursuant
to Section 3.8 shall be controlling.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed, or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

  Section 2.7 Term.

The term of the Loan shall commence on the Effective Date and shall expire on
the Maturity Date, unless sooner terminated pursuant to the terms of this
Agreement.

 

  Section 2.8 Increase in Commitments.

Subject to the conditions set forth below in this Section, at any time on or
after the expiration of the Term Loan Availability Period, the Borrower shall
have the right to increase the Total Commitment Amount, which right may be
exercised no more than four (4) times during the term of the Loan, by providing
written notice to the Administrative Agent, which notice shall be irrevocable
once given; provided, however, that after giving effect to any such increases
the Total Commitment Amount shall not exceed $500,000,000. Each such increase in
the Total Commitment Amount must be an aggregate minimum amount of $25,000,000
and integral multiples of $5,000,000 in excess thereof, or such other amounts as
Administrative Agent may approve from time to time. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Commitments, including decisions as to the selection of the
existing Lenders and/or other banks, financial institutions and other
institutional lenders to be approached with respect to such increase and the
allocations of the increase in the Commitments among such existing Lenders
and/or other banks, financial institutions and other institutional lenders. No
Lender shall be obligated in any way whatsoever to increase its Commitment or
provide a new Commitment, and any new Lender becoming a party to this Agreement
in connection with any such requested increase must be an Eligible Assignee.
Effecting the increase of the Commitments under this Section is subject to the
following conditions precedent: (x) no Default or Event of Default shall exist,
(y) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate in all material
respects on and as of such earlier date (except in the case of a representation
or

 

Page 36



--------------------------------------------------------------------------------

warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects)) and except for changes in factual
circumstances specifically and expressly permitted hereunder or the other Loan
Documents, and (z) the Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent: (i)
if not previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate or other necessary action
taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member, or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; and (ii) an opinion of counsel to the
Borrower and the Guarantors (organized in Delaware), and addressed to the
Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent, and (iii) new Notes executed by the
Borrower, payable to any new Lender, and replacement Notes executed by the
Borrower, payable to any existing Lenders increasing their Commitments, in the
amount of such Lender’s Commitment at the time of the effectiveness of the
applicable increase in the aggregate amount of the Commitments. In connection
with any increase in the aggregate amount of the Commitments pursuant to this
Section 2.8 any Lender becoming a party hereto shall execute such documents and
agreements as the Administrative Agent may reasonably request. Any amendment
hereto for such an increase shall only require the signatures of the
Administrative Agent, Borrower and each Lender being added or increasing its
commitment, provided, however, that if any such amendment additionally amends,
supplements, restates or otherwise modifies any other term or provision of this
Agreement or the other Loan Documents, such amendment shall also include the
signatures of any additional Lenders (including, if required, the Requisite
Lenders) as required hereunder.

 

  Section 2.9 Funds Transfer Disbursements.

(a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse any portion of the Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Borrower Authorization
Forms delivered to Administrative Agent in connection herewith. The Borrower
agrees to be bound by any transfer request: (i) authorized or transmitted by the
Borrower; or, (ii) made in the Borrower’s name and accepted by the
Administrative Agent in good faith and in compliance with these transfer
instructions, even if not properly authorized by the Borrower. The Borrower
further agrees and acknowledges that the Administrative Agent may rely solely on
any bank routing number or identifying bank account number or name provided by
the Borrower to affect a wire or funds transfer even if the information provided
by the Borrower identifies a different bank or account holder than named by the
Borrower. The Administrative Agent is not obligated or required in any way to
take any actions to detect errors in information provided by the Borrower. If
the Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfer requests or takes any actions in an attempt
to detect unauthorized funds transfer requests, the Borrower agrees that no
matter how many times the Administrative Agent takes these actions the
Administrative Agent will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between the Administrative Agent
and the Borrower. The Borrower agrees to notify the Administrative Agent of any
errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after the Administrative
Agent’s confirmation to the Borrower of such transfer.

(b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization (ii)
require use of a bank unacceptable to the Administrative Agent or any Lender or
prohibited by any Governmental Authority; (iii) cause the Administrative Agent
or any Lender to violate any Federal Reserve or other regulatory risk control
program or guideline, or (iv) otherwise cause the Administrative Agent or any
Lender to violate any Applicable Law or regulation.

 

Page 37



--------------------------------------------------------------------------------

(c) Limitation of Liability. Neither the Administrative Agent nor any Lender
shall be liable to the Borrower or any other parties for (i) errors, acts or
failures to act of others, including other entities, banks, communications
carriers or clearinghouses, through which the Borrower’s transfers may be made
or information received or transmitted, and no such entity shall be deemed an
agent of the Administrative Agent or any Lender, (ii) any loss, liability or
delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond the Administrative Agent’s or
any Lender’s control, or (iii) any special, consequential, indirect or punitive
damages, whether or not (x) any claim for these damages is based on tort or
contract or (y) the Administrative Agent, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation. Neither the
Administrative Agent nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.

 

  Section 2.10 Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make an advance with respect to the Loan if
immediately after the making of such advance the aggregate outstanding principal
amount of the Loan would exceed the aggregate amount of the Commitments.

ARTICLE III PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

  Section 3.1 Payments.

(a) Payments by Borrower. All payments and prepayments to be made in respect of
principal, interest, other fees or other amounts due from the Borrower to the
Administrative Agent or any of the Lenders hereunder shall be payable prior to
11:00 a.m., Pittsburgh, Pennsylvania time, on the date when due without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower, and without setoff, counterclaim or other
deduction of any nature (excluding Taxes required to be withheld pursuant to
Section 3.10), and an action therefor shall immediately accrue. Such payments
shall be made to the Administrative Agent at the Principal Office for the
ratable accounts of the Lenders in U.S. Dollars and in immediately available
funds, and the Administrative Agent shall promptly distribute such amounts to
the Lenders in immediately available funds; provided that in the event payments
are received by 1:00 p.m., Pittsburgh, Pennsylvania time, by the Administrative
Agent, and such payments are not distributed to the Lenders within one Business
Day of the day received by the Administrative Agent, the Administrative Agent
shall pay interest on the amount until paid at a rate per annum equal to the
Federal Funds Rate from time to time in effect for each day held by the
Administrative Agent and not distributed to the Lenders. The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loan and other amounts owing under
this Agreement and shall be deemed an “account stated”.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such

 

Page 38



--------------------------------------------------------------------------------

payment, then each of the Lenders severally agrees to repay to the
Administrative Agent on demand that amount so distributed to such Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Rate from time to time in effect.

 

  Section 3.2 Pro Rata Treatment.

All payments to be made in respect of principal, interest, other fees, or fees
due under the Fee Letter, or other amounts due from the Borrower hereunder to
the Lenders with respect to the Loan, shall (except as provided in the Fee
Letter or Section 3.10(b), Section 5.1(c), Section 12.8, or Section 13.2 hereof)
be made in accordance with the Pro Rata Shares of each Lender.

 

  Section 3.3 Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, the
portion of the Loan made by it to the Borrower under this Agreement or shall
obtain payment on any other Obligation owing by the Borrower or any other Loan
Party through the exercise of any right of set-off, banker’s lien, counterclaim,
or similar right, or otherwise, or through voluntary prepayments directly to a
Lender or other payments made by or on behalf of the Borrower or any other Loan
Party to a Lender (other than any payment in respect of Specified Derivatives
Obligations) not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.1, Section 3.2
or Section 11.5, as applicable, such Lender shall promptly purchase from such
other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the portion of the Loan made by the other Lenders
or other Obligations owed to such other Lenders in such amounts, and make such
other adjustments from time to time as shall be equitable, to the end that all
the Lenders shall share the benefit of such payment (net of any reasonable
expenses which may actually be incurred by such Lender in obtaining or
preserving such benefit) in accordance with the requirements of Section 3.1,
Section 3.2 or Section 11.5, as applicable. To such end, all the Lenders shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be restored.
The Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the portion of the Loan or other Obligations owed to such other
Lenders may exercise all rights of set-off, banker’s lien, counterclaim, or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of such portion of the Loan in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.

 

  Section 3.4 Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make an
advance of the Loan or to perform any other obligation to be made or performed
by such other Lender hereunder, and the failure of any Lender to make an advance
of the Loan or to perform any other obligation to be made or performed by it
hereunder shall not relieve the obligation of any other Lender to fund its
portion of the Loan or to perform any other obligation to be made or performed
by such other Lender.

 

  Section 3.5 Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent, the Syndication Agents, the Lead Arrangers, and each
Lender all loan fees as have been agreed to in writing by the Borrower in the
Fee Letter or otherwise.

 

Page 39



--------------------------------------------------------------------------------

(b) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent, PNCCM and the other Lenders, as
provided in the Fee Letter and as may be otherwise agreed to in writing from
time to time between Borrower, the Administrative Agent, PNCCM and/or any
Lender.

(c) Unused Commitment Fee. Until the expiration of the Term Loan Availability
Period, Borrower agrees to pay to PNCCM, for the account of each of the Lenders,
on a pro rata basis in accordance with their unfunded Commitments, in an amount
equal to 0.20% times (1) the average daily undrawn amount of the Loan, times (2)
a fraction, the numerator of which is the number of days in such calendar
quarter or portion thereof and the denominator of which is 360. The Unused
Commitment Fee shall be due and payable at the end of each calendar quarter in
arrears and at the expiration of the Term Loan Availability Period.

 

  Section 3.6 Computations.

Unless otherwise expressly set forth herein, any accrued interest on the Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of three hundred sixty (360) days and the actual number of days elapsed.

 

  Section 3.7 Usury.

In no event shall the amount of interest due or payable on the Loan or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2. Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees, and reimbursement for costs and
expenses paid by the Administrative Agent or any Lender to third parties or for
damages incurred by the Administrative Agent or any Lender, in each case, in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Administrative Agent or any
such Lender or any Affiliate thereof for underwriting or administrative services
and costs or losses performed or incurred, and to be performed or incurred, by
the Administrative Agent and the Lenders or any Affiliate thereof in connection
with this Agreement and shall under no circumstances be deemed to be charges for
the use of money. All charges other than charges for the use of money shall be
fully earned and nonrefundable when due.

 

  Section 3.8 Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of the Loan, accrued interest and Fees, charges, and payments made pursuant to
this Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Page 40



--------------------------------------------------------------------------------

  Section 3.9 Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 13.7.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees, or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any advance of the Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; third, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations, if any, with respect to the Loan
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any advances of
the Loan, in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such advances were made at a time when the conditions
set forth in Article VI were satisfied or waived, such payment shall be applied
solely to pay the advances of the Loan of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any advances of the Loan of
such Defaulting Lender until such time as all advances of the Loan are held by
the Lenders pro rata as if there had been no Defaulting Lenders. Any payments,
prepayments, or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(c) Certain Fees. No Defaulting Lender shall be entitled to receive any Fee
payable under Section 3.5(b) for any period during which that Lender is a
Defaulting Lender.

(d) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, take such actions as the Administrative
Agent may determine to be necessary to cause the Loan to be held pro rata by the
Lenders in accordance with their respective Pro Rata Shares, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to Fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

Page 41



--------------------------------------------------------------------------------

(e) Purchase of Defaulting Lender’s Commitment. During any period that a Lender
is a Defaulting Lender, the Borrower may, by giving written notice thereof to
the Administrative Agent, such Defaulting Lender and the other Lenders, demand
that such Defaulting Lender assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 13.6(b). No party
hereto shall have any obligation whatsoever to initiate any such replacement or
to assist in finding an Eligible Assignee. In addition, any Lender who is a
Non-Defaulting Lender may, but shall not be obligated, in its sole discretion,
to acquire the face amount of all or a portion of such Defaulting Lender’s
Commitment via an assignment subject to and in accordance with the provisions of
Section 13.6(b). In connection with any such assignment, such Defaulting Lender
shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment and Assumption and, in
accordance with Section 13.6(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500, provided that failure by a Defaulting
Lender to execute any such Assignment and Assumption shall not invalidate any
such assignment. No such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of advances of the Loan previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) such Defaulting Lender’s full Pro Rata Share of the
Loan. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

  Section 3.10 Taxes.

(a) Terms. For purposes of this Section, the term “Applicable Law” includes
FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

Page 42



--------------------------------------------------------------------------------

(d) Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.6 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

Page 43



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II) an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a

 

Page 44



--------------------------------------------------------------------------------

Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

Page 45



--------------------------------------------------------------------------------

ARTICLE IV INTENTIONALLY OMITTED

ARTICLE V YIELD PROTECTION, ETC.

 

  Section 5.1 Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender or any Participant determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), including, without limitation, any Regulatory Change, affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender or such Participant, or any corporation controlling such Lender
or such Participant, as a consequence of, or with reference to, such Lender’s
Commitments or its making or maintaining the Loan below the rate which such
Lender or such Participant or such corporation controlling such Lender or such
Participant could have achieved but for such compliance (taking into account the
policies of such Lender or such Participant or such corporation with regard to
capital), then the Borrower shall, from time to time, within thirty (30) days
after written demand by such Lender or such Participant, pay to such Lender or
such Participant additional amounts sufficient to compensate such Lender or such
Participant or such corporation controlling such Lender or such Participant to
the extent that such Lender or such Participant determines such increase in
capital is allocable to such Lender’s or such Participant’s obligations
hereunder.

(b) Increased Costs Generally. If any Regulatory Change:

(i) subjects any Lender to any tax or changes the basis of taxation with respect
to this Agreement, the Notes, the Loan or payments by the Borrower of principal,
interest, fees or other amounts due from the Borrower hereunder or under the
Notes (except for taxes on the overall net income of such Lender),

(ii) imposes, modifies or deems applicable any reserve, special deposit,
liquidity or similar requirement against credits or commitments to extend credit
extended by, or assets (funded or contingent) of, deposits with or for the
account of, or other acquisition of funds by, any Lender, or

(iii) imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or credits or
commitments to extend credit extended by, any Lender, or (B) otherwise
applicable to the obligations of any Lender under this Agreement,

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon any
Lender with respect to this Agreement, the Notes or the making, maintenance or
funding of any part of the Loan (or, in the case of any capital adequacy or
similar requirement, to have the effect of reducing the rate of return on any
Lender’s capital, taking into consideration such Lender’s customary policies
with respect to capital adequacy) by an amount which such Lender in its sole
discretion deems to be material, such Lender may from time to time notify the
Borrower and the Administrative Agent of the amount determined in good faith
(using any averaging and attribution methods employed in good faith) by such
Lender (which determination shall be conclusive absent manifest error) to be
necessary to compensate such Lender for such increase in cost, reduction of
income, additional expense or reduced rate of return. Such notice shall set
forth in reasonable detail the basis for such determination. Such amount shall
be due and payable by Borrower to such Lender within ten (10) Business Days
after such notice is given.

 

Page 46



--------------------------------------------------------------------------------

(c) Indemnity. In addition to the compensation required by Section 5.1(a) and
Section 5.1(b), the Borrower shall indemnify each Lender against all
liabilities, losses or expenses (including any loss or expense incurred in
liquidating or employing deposits from third parties and any loss or expense
incurred in connection with funds acquired by a Lender to fund or maintain a
portion of the Loan subject to the LIBOR Rate Option) which such Lender sustains
or incurs as a consequence of any:

(i) payment, prepayment, Conversion or Continuation of any portion of the Loan
to which the LIBOR Rate Option applies on a day other than the last day of the
corresponding Interest Period (whether or not such payment or prepayment is
mandatory, voluntary or automatic and whether or not such payment or prepayment
is then due); or

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any notice relating to the selection of the LIBOR
Rate Option under Section 2.1 hereof or prepayments under Section 2.4 hereof; or

(iii) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Section
6.2 to be satisfied) to accept or borrow any advance of the Loan or to Convert
or Continue any portion of the Loan on the requested date of such advance,
Conversion or Continuation, as applicable.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower and the Administrative Agent of the amount determined
in good faith by such Lender (which determination shall be conclusive absent
manifest error and may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or
expense. Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender within ten (10) Business Days after such notice is given.

Not in limitation of the foregoing, “loss or expense” shall include, without
limitation: (i) in the case of Borrowing Tranches subject to a LIBOR Rate
Option, an amount equal to the then present value of (A) the amount of interest
that would have accrued on such Borrowing Tranche for the remainder of the
applicable Interest Period at the rate applicable to such Borrowing Tranche,
less (B) the amount of interest that would accrue on the same Borrowing Tranche
for the same period if LIBOR were set on the date on which such Borrowing
Tranche was repaid, prepaid or Converted or the date on which the Borrower
failed to borrow, Convert or Continue such Borrowing Tranche, as applicable,
calculating present value by using as a discount rate LIBOR quoted on such date,
Upon the Borrower’s request, the Administrative Agent shall provide the Borrower
with a statement setting forth the basis for requesting such compensation and
the method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.

(d) Notification and Determination of Additional Costs. Each of the
Administrative Agent and each Lender, as the case may be, agrees to notify the
Borrower of any event occurring after the Agreement Date entitling the
Administrative Agent or such Lender to compensation or payments under this
Section 5.1 as promptly as practicable and, in any event, not later than one
hundred eighty (180) days of implementation or effectiveness thereof, provided
that, the Borrower shall not be responsible for such compensation or requirement
to make any other payments if Borrower is not notified within such 180-day
period. The Administrative Agent and each Lender, as the case may be, agrees to
furnish to the Borrower (and, in the case of a Lender to the Administrative
Agent as well) a certificate setting forth the basis and amount of each request
for compensation under this Section. Determinations by the Administrative

 

Page 47



--------------------------------------------------------------------------------

Agent or such Lender, as the case may be, of the effect of any Regulatory Change
shall be conclusive and binding for all purposes, absent manifest error. The
Borrower shall pay the Administrative Agent and/or any such Lender, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

  Section 5.2 LIBOR Unascertainable.

If, on any date on which LIBOR would otherwise be determined, the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR, or

(b) a contingency has occurred which materially and adversely affects the London
interbank eurodollar market relating to LIBOR, or

(c) the making, maintenance or funding of any portion of the Loan to which a
LIBOR Rate Option applies has been made impracticable or unlawful by compliance
by any Lender in good faith with any Law or any interpretation or application
thereof by any Governmental Authority or with any request or directive of any
such Governmental Authority (whether or not having the force of law), or

(d) such LIBOR Rate Option will not adequately and fairly reflect the cost to
any Lender of the establishment or maintenance of such portion of the Loan, or

(e) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for any portion of the Loan to which a
LIBOR Rate Option applies are not available to any Lender with respect to such
portion of the Loan, or to lenders generally, in the London interbank eurodollar
market,

then, in the case of any event specified in subsections (a) or (b) above, the
Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in subsections (c), (d) or (e)
above, such affected Lender shall promptly so notify the Administrative Agent
and endorse a certificate to such notice as to the specific circumstances of
such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in any such notice (which shall not be earlier than the date
such notice is given), the obligation of the Lenders in the case of a notice
delivered by the Administrative Agent, or such Lender in the case of a notice
delivered by a Lender, to allow the Borrower to select, Continue, or Convert to
a Loan at the LIBOR Rate Option shall be suspended until the Administrative
Agent shall have later notified the Borrower, or such affected Lender shall have
later notified the Administrative Agent, of the Administrative Agent’s or such
Lender’s, as the case may be, determination (which determination shall be
conclusive absent manifest error) that the circumstances giving rise to such
previous determination no longer exist. In the case of a notice given by a
Lender, each of the other Lenders shall continue to offer the LIBOR Rate Option
unless and until an event specified in subsections (c), (d) or (e) above affects
such Lender. If, at any time, the Administrative Agent makes a determination
under subsection (a) or (b) above, and the Borrower has previously notified the
Administrative Agent of its selection of, Conversion to or Continuation of a
Loan at the LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
Conversion to or Continuation of the Base Rate Option otherwise available with
respect to such portion of the Loan.

 

Page 48



--------------------------------------------------------------------------------

  Section 5.3 Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to disburse Loan proceeds subject to, Continue, or Convert portions of
the Loan to a LIBOR Rate Option shall be suspended pursuant to Section 5.2 but
the obligation of the Requisite Lenders shall not have been suspended under such
Section, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.6(b) for a purchase price equal to (x) the aggregate principal
balance of the Loan then owing to the Affected Lender, plus (y) any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee. Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Section 3.10, Section 5.1 or Section 5.2) with respect to any period up to the
date of replacement.

 

  Section 5.4 Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any portion of its Pro Rata Share affected by the
matters or circumstances described in Section 3.10 or Section 5.2(c) to reduce
the liability of the Borrower or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

 

  Section 5.5 Assumptions Concerning Disbursements Subject to LIBOR Rate Option.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded its portion of the Loan subject to the
LIBOR Rate Option through the purchase of deposits in the relevant market
bearing interest at the rate applicable to such portion of the Loan subject to
the LIBOR Rate Option in an amount equal to the amount of such portion of the
Loan subject to the LIBOR Rate Option and having a maturity comparable to the
relevant Interest Period; provided, however, that each Lender may fund each of
its portion of the Loan subject to the LIBOR Rate Option in any manner it sees
fit and the foregoing assumption shall be used only for calculation of amounts
payable under this Article.

 

Page 49



--------------------------------------------------------------------------------

ARTICLE VI CONDITIONS PRECEDENT

 

  Section 6.1 Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the initial
disbursement of Loan proceeds hereunder, is subject to the satisfaction or
waiver of the following conditions precedent:

The Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent:

(a) counterparts of this Agreement executed by each of the parties hereto;

(b) Notes executed by the Borrower, payable to each applicable Lender and
complying with the terms of Section 2.6, but excluding any Lender that has
requested that it not receive Notes;

(c) the Guaranty executed by each of the Guarantors initially to be a party
thereto;

(d) an opinion(s) of counsel to the Borrower and such other Loan Parties
organized in Delaware as the Administrative Agent may request, addressed to the
Administrative Agent and the Lenders;

(e) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

(f) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party within thirty (30) days of the
date hereof, and certificates of qualification to transact business or other
comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of each state in which the Borrower is
required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

(g) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Person authorized to execute and deliver
the Loan Documents to which such Person is a party, and in the case of the
Borrower, authorized to execute and deliver on behalf of the Borrower Loan
Interest Rate Request Forms in the forms attached hereto as Exhibit C;

(h) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(i) a Compliance Certificate and an Unencumbered Asset Value Certificate for the
Borrower’s fiscal quarter ending September 30, 2015;

(j) UCC, tax, judgment and lien search reports with respect to the Borrower in
all necessary or appropriate jurisdictions indicating that there are no liens of
record other than Permitted Liens;

(k) fully executed and completed Borrower Authorization Forms effective as of
the Agreement Date;

(l) a complete listing of all Subsidiaries which are Non-Guarantor Subsidiaries;

 

Page 50



--------------------------------------------------------------------------------

(m) all fees, expenses and reimbursement amounts due and payable to the
Administrative Agent and any of the Lenders, including, without limitation, the
fees and expenses of counsel to the Administrative Agent, have been paid; and

(n) such other documents, agreements, and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.

 

  Section 6.2 Conditions Precedent to All Loan Disbursements.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1, the obligations of Lenders to make any of their respective
disbursements of the Loan, are subject to the further conditions precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such disbursement or would exist immediately after giving effect thereto, and no
violation of the limits described in Section 2.10 would occur after giving
effect thereto; (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of the making of such disbursement with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents; and (c) the Administrative Agent shall have received a timely
Notice of Borrowing. In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time any portion
of the Loan is disbursed, that all conditions contained in this Section 6.2 are
satisfied. Unless set forth in writing to the contrary and specifically
referencing this Section, the making of its initial disbursement by a Lender
shall constitute a certification by such Lender to the Administrative Agent and
the other Lenders that the conditions precedent for the Loan disbursement set
forth in Section 6.1 and Section 6.2 that have not previously been waived by the
Lenders in accordance with the terms of this Agreement have been satisfied.

ARTICLE VII REPRESENTATIONS AND WARRANTIES

 

  Section 7.1 Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make the Loan, the Borrower represents and warrants to the
Administrative Agent and each Lender as follows; provided, however, to the
extent any of the following representations and warranties include
Non-Guarantors within their scope, such representations and warranties are made
with respect to such Non-Guarantors only to the extent that a failure of any
such representation or warranty by such Non-Guarantor could reasonably be
expected to have, in each instance or in the aggregate, a Material Adverse
Effect:

(a) Organization; Power; Qualification. Each of the Loan Parties is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the corporate or similar power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character

 

Page 51



--------------------------------------------------------------------------------

of its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.

(b) Ownership Structure. Part I of Schedule 7.1(b) is, as of the First
Modification Effective Date, a complete and correct list of all Subsidiaries of
the Borrower setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Person, (ii) each Person directly holding any Equity
Interest in such Person, (iii) the nature of the Equity Interests held by each
such Person, and (iv) the percentage of ownership of such Person represented by
such Equity Interests (provided that non-material errors in such schedule shall
not constitute an Event of Default hereunder so long as all parties which are
required to become Guarantors hereunder have in fact become Guarantors
hereunder, notwithstanding such errors). As of the First Modification Effective
Date, except as disclosed in such Schedule 7.1(b), (A) each of the Borrower and
its Subsidiaries owns, free and clear of all Liens (other than Permitted Liens),
and has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule 7.1(b), (B) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and non-assessable, and (C) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any Loan
Party. As of the First Modification Effective Date, Part II of Schedule 7.1(b)
correctly sets forth all Unconsolidated Affiliates of the Borrower, including
the correct legal name of such Person, the type of legal entity which each such
Person is, and all Equity Interests in such Person held directly or indirectly
by the Borrower.

(c) Authorization of Loan Documents and Borrowing. The Borrower has the right
and corporate power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder. The Borrower and each
other Loan Party has the right and corporate or similar power, and has taken all
necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents and the Fee Letter to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby. The Loan Documents and the Fee Letter to which the Borrower or any
other Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other laws affecting the rights of creditors generally and the availability
of equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein or therein and as may be limited by
equitable principles generally.

(d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and the Fee Letter in accordance with their respective terms and the
borrowing hereunder does not and will not, by the passage of time, the giving of
notice, or both: (i) require any material Governmental Approval or violate any
material Applicable Law (including all Environmental Laws) relating to any Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of the Borrower or any other Loan Party, or any
Material Contract; or (iii) result in or require the creation or imposition of
any Lien (other than Permitted Liens) upon or with respect to any property now
owned or hereafter acquired by any Loan Party other than in favor of the
Administrative Agent for its benefit and the benefit of the Lenders.

(e) Compliance with Law; Governmental Approvals. Each Loan Party and each other
Material Subsidiary is in compliance with each Governmental Approval and all
other Applicable Laws

 

Page 52



--------------------------------------------------------------------------------

relating to it except for non-compliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(f) Title to Properties; Liens. Schedule 7.1(f)(i) is, as of the First
Modification Effective Date, a complete and correct listing of all Properties of
each Loan Parties and each of their respective Subsidiaries, setting forth, for
each such Property, the Leasing Rate of such Property as of June 30, 2016, and
if such Property is a Development Property, the status of completion of such
Property as of June 30, 2016. Schedule 7.1(f)(ii) is, as of the First
Modification Effective Date, a complete and correct listing of all Eligible
Properties owned by the Loan Parties. Each of the Loan Parties and each of their
Subsidiaries has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets material to its business except for minor
defects in title and Permitted Liens. No Eligible Property set forth on
Schedule 7.1(f)(ii) is subject to any Lien other than Permitted Liens and
otherwise satisfies all requirements under the Loan Documents for being an
Eligible Property.

(g) Existing Indebtedness. Schedule 7.1(g) is, as of June 30, 2016, a complete
and correct listing of all Indebtedness (including all Guarantees, but excluding
dividends payable, accounts payable and Off-Balance Sheet Obligations) of each
of the Loan Parties and the other Subsidiaries having an outstanding principal
balance in excess of $1,000,000, and if such Indebtedness is secured by any
Lien. Except as set forth on Schedule 7.1(g), from June 30, 2016, through the
First Modification Effective Date, neither the Borrower nor any of its
Subsidiaries has incurred any Indebtedness having an outstanding principal
balance in excess of $1,000,000 in the aggregate (other than under the Revolving
Credit Agreement).

(h) Material Contracts; Eligible Ground Leases. Each of the Loan Parties and the
other Subsidiaries that are parties to any Material Contract has performed and
is in compliance with all of the material terms of such Material
Contract. Schedule 7.1(h) is, as of the First Modification Effective Date, a
complete and correct listing of all Eligible Ground Leases and Borrower has
provided the Administrative Agent with true, correct, and complete copies of
each Eligible Ground Lease.

(i) Litigation. As of the First Modification Effective Date, except as set forth
on Schedule 7.1(i), there are no actions, suits, or proceedings pending (nor, to
the knowledge of any Loan Party, are there any actions, suits or proceedings
threatened, in writing) against or in any other way relating adversely to or
affecting, any Loan Party, any other Material Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) could reasonably be expected
to have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Document or the Fee Letter. As of the
First Modification Effective Date, there are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, any Loan Party or any other Subsidiary that could reasonably be expected to
result in a Material Adverse Effect.

(j) Taxes. All federal, state and other material tax returns of, each Loan Party
and each other Material Subsidiary required by Applicable Law, which to the
knowledge of Borrower, are to be filed have been duly filed (after taking into
account any extensions of time within which to file such tax returns), and all
material federal, state and other material taxes, assessments and other
governmental charges or levies upon, each Loan Party and each other Subsidiary
and their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 8.6. As of the Agreement Date, none of the United
States federal income tax returns of any Loan Party or any other Material
Subsidiary is under audit.

 

Page 53



--------------------------------------------------------------------------------

(k) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal years ended December 31, 2014, and December 31,
2015, and the related consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP, and (ii) the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries for the fiscal quarter ended
June 30, 2016, and the related consolidated statements of operations,
shareholders’ equity and cash flow of the Borrower and its consolidated
Subsidiaries for the fiscal quarter period ended on such date. Such balance
sheets and financial statements (including in each case related schedules and
notes) are complete and correct in all material respects and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the Borrower and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments).

(l) No Material Adverse Change; Solvency. Since June 30, 2016, there has been no
event, change, circumstance, or occurrence that has had or could reasonably be
expected to have a Material Adverse Effect. The Borrower and the other Loan
Parties, taken as a whole, are Solvent.

(m) Intentionally Omitted.

(n) ERISA.

(i) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws in all material respects. Except with respect to
Multiemployer Plans, each Qualified Plan (A) has received a favorable
determination from the Internal Revenue Service applicable to such Qualified
Plan’s current remedial amendment cycle (as defined in Revenue Procedure 2007-44
or “2007-44” for short), (B) has timely filed for a favorable determination
letter from the Internal Revenue Service during its staggered remedial amendment
cycle (as defined in 2007-44) and such application is currently being processed
by the Internal Revenue Service, (C) had filed for a determination letter prior
to its “GUST remedial amendment period” (as defined in 2007-44) and received
such determination letter and the staggered remedial amendment cycle first
following the GUST remedial amendment period for such Qualified Plan has not yet
expired, or (D) is maintained under a prototype plan and may rely upon a
favorable opinion letter issued by the Internal Revenue Service with respect to
such prototype plan. To the best knowledge of the Borrower, nothing has occurred
which would cause the loss of its reliance on each Qualified Plan’s favorable
determination letter or opinion letter.

(ii) With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715. The “benefit obligation”
of all Plans does not exceed the “fair market value of plan assets” for such
Plans by more than $50,000,000 all as determined by and with such terms defined
in accordance with FASB ASC 715.

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as

 

Page 54



--------------------------------------------------------------------------------

defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(o) Intentionally Omitted.

(p) Environmental Laws. Each of the Borrower and each other Loan Party: (i) has
obtained all Governmental Approvals which are required under Environmental Laws,
and each such Governmental Approval is in full force and effect, and (ii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) and (ii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, and has not received written notice of, any past, present, or
future, events, conditions, circumstances, activities, practices, incidents,
occurrences, actions, or plans which, with respect to any Loan Party, their
respective businesses, operations or with respect to the Properties, may: (x)
interfere with or prevent compliance or continued compliance with Environmental
Laws or (y) give rise to any common-law or legal liability or otherwise form the
basis of any claim, action, demand, suit, proceeding, hearing, study, or
investigation based on or related to the manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release into the
environmental of any pollutant, contaminant, chemical, or industrial, toxic,
other Hazardous Material. There is no civil, criminal, or administrative action,
suit, demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Borrower or any other Loan Party relating in
any way to Environmental Laws which, reasonably could be expected to have a
Material Adverse Effect.

(q) Investment Company. No Loan Party is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

(r) Margin Stock. No Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

(s) Affiliate Transactions. Except as permitted by Section 10.8, or as otherwise
set forth on Schedule 10.8, no Loan Party is a party to or bound by any
agreement or arrangement (whether oral or written) with any Affiliate.

(t) Intellectual Property. Each of the Loan Parties owns or has the right to
use, under valid license agreements or otherwise, all patents, licenses,
franchises, trademarks, trademark rights, service marks, service mark rights,
trade names, trade name rights, trade secrets and copyrights (collectively,
“Intellectual Property”) necessary to the conduct of its businesses in all
material respects, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person, which
conflict could reasonably be expected to have a Material Adverse Effect. No
material claim has been asserted by any Person with respect to the use of any
such Intellectual Property by any Loan Party or challenging or questioning the
validity or effectiveness of any such Intellectual Property. The use of such
Intellectual

 

Page 55



--------------------------------------------------------------------------------

Property by the Loan Parties does not infringe on the rights of any Person,
subject to such claims and infringements that do not, in the aggregate, give
rise to any liabilities on the part of any Loan Party that could reasonably be
expected to have a Material Adverse Effect.

(u) Business. As of the Agreement Date, the Loan Parties and the other
Subsidiaries are primarily engaged in the business of acquiring, owning,
redeveloping, developing, and managing Retail Properties and Mixed-Use Projects
(including components of such Mixed-Use Projects that are Office Properties and
Multifamily Properties), together with business activities reasonably related or
incidental thereto.

(v) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby (other than under the Fee Letter). No other similar fees or commissions
will be payable by any Loan Party for any other services rendered to any Loan
Party or any other Subsidiaries ancillary to the transactions contemplated
hereby.

(w) Accuracy and Completeness of Information. All written information, reports
and other papers and data (other than financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender (taken
as a whole) by, on behalf of, or at the direction of, any Loan Party or any
other Material Subsidiary for purposes of or in connection with this Agreement,
were, at the time the same were so furnished, complete and correct in all
material respects, to the extent necessary to give the recipient a true and
accurate knowledge of the subject matter, or, in the case of financial
statements, present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods (subject,
as to interim statements, to changes resulting from normal year end audit
adjustments and absence of full footnote disclosure). All financial projections
and other forward looking statements prepared by or on behalf of the Borrower,
any other Loan Party or any other Material Subsidiary that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions. As of the
Effective Date, no fact is known to any Loan Party which has had, or may in the
future have (so far as any Loan Party can reasonably foresee), a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Section 7.1(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders prior
to the Effective Date. No document furnished or written statement made to the
Administrative Agent or any Lender in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents contains or will contain (when taken as a whole) any untrue
statement of a material fact or omits or will omit to state a material fact
necessary (when taken as a whole) in order to make the statements contained
therein not misleading.

(x) Not Plan Assets; No Prohibited Transactions. None of the assets of any Loan
Party or any other Subsidiary constitutes “plan assets”, within the meaning of
ERISA, the Internal Revenue Code, or any respective regulations promulgated
thereunder. Assuming that no Lender funds any amount payable by it hereunder
with “plan assets,” as that term is defined in 29 C.F.R. 2510.3-101, the
execution, delivery and performance of the Loan Documents and the Fee Letter by
the Loan Parties, and the Extensions of Credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

(y) Sanctions and Anti-Corruption Laws.

(i) None of the Borrower, any Subsidiary of Borrower or, to the knowledge of the
Borrower or such Subsidiary, any other member of the Borrowing Group, (A) is a
Sanctioned Person or

 

Page 56



--------------------------------------------------------------------------------

currently the subject or target of any Sanctions, (B) has its assets located in
a Sanctioned Country, (C) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons or (D) has taken any
action, directly or indirectly, that would result in a violation by such Persons
of any Anti-Corruption Laws. Each of the Borrower and its Subsidiaries has
implemented and maintains in effect policies designed to ensure compliance by
each member of the Borrowing Group with the Anti-Corruption Laws. Each of the
Borrower and its Subsidiaries, and to the knowledge of Borrower, each other
member of the Borrowing Group, is in compliance with the Anti-Corruption Laws in
all material respects.

(ii) No proceeds of any Loan has been used, directly or indirectly, by any
member of the Borrowing Group (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
including any payments (directly or indirectly) to a Sanctioned Person or a
Sanctioned Country or (C) in any manner that would result in the violation of
any Sanctions applicable to any party hereto

(z) REIT Status. The Borrower has operated for all periods from and after
January 1, 1995 through December 31, 2015, and intends and is in position to
continue to operate in such a manner, as to continue to qualify to be taxed, as
a REIT under the Internal Revenue Code.

(aa) Foreign Exchange. There are no legal, administrative or regulatory
requirements or restrictions which would limit the availability or transfer of
foreign exchange for the payment by Borrower to the Administrative Agent of
amounts due under this Agreement.

(bb) EEA Financial Institution. No member of the Borrowing Group is an EEA
Financial Institution.

 

  Section 7.2 Survival of Representations and Warranties, Etc.

All statements made by any Loan Party or any other Subsidiary contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party or any other Subsidiary to the Administrative Agent or any
Lender pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party prior to the Agreement Date and delivered to the
Administrative Agent or any Lender in connection with the underwriting or
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, any
disbursement of the Loan pursuant to Article II, and at and as of the date of
each Compliance Certificate and each Unencumbered Asset Value Certificate,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances expressly
and specifically permitted under the Agreement or the other Loan Documents. All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loan.

 

Page 57



--------------------------------------------------------------------------------

ARTICLE VIII AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7, the Borrower shall comply with the
following covenants; provided, however, that to the extent any of the following
covenants include Non-Guarantors within their scope, such covenants shall apply
to Non-Guarantors only to the extent that a failure to comply with such
covenants by such Non-Guarantor could reasonably be expected to have, in each
instance or in the aggregate, a Material Adverse Effect:

 

  Section 8.1 Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4, the Borrower shall, and shall
cause each other Loan Party to, preserve and maintain its respective existence,
rights, franchises, licenses and privileges in the jurisdiction of its
incorporation or formation and qualify and remain qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization and where
the failure to be so authorized and qualified could reasonably be expected to
have a Material Adverse Effect.

 

  Section 8.2 Compliance with Applicable Law.

The Borrower shall, and shall cause each other Loan Party to comply with all
Applicable Laws, including the obtaining of all Governmental Approvals, the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.

 

  Section 8.3 Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its material properties, including, but not
limited to, all Intellectual Property necessary to the conduct of its respective
business, and maintain in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

  Section 8.4 Conduct of Business.

The Borrower shall, and shall cause the other Loan Parties and each other
Subsidiary to, carry on its respective businesses as described in
Section 7.1(u).

 

  Section 8.5 Insurance.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance on a replacement cost basis with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law. The Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

 

Page 58



--------------------------------------------------------------------------------

  Section 8.6 Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party to, pay and discharge
when due (a) all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
and (b) all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of non-consensual Liens of
less than $2,500,000 per Property or $10,000,000 in the aggregate, or any other
such tax, assessment, charge, levy or claim which is being contested in good
faith by appropriate proceedings which operate to suspend the collection thereof
and for which adequate reserves have been established on the books of such
Person in accordance with GAAP.

 

  Section 8.7 Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party to, keep proper books
of record and account in which full, true and correct entries shall be made of
all material dealings and transactions in relation to its business and
activities. The Borrower shall, and shall cause each other Loan Party to, upon
reasonable prior notice, permit representatives of the Administrative Agent or
any Lender to visit and inspect any of their respective properties, to examine
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the presence of an officer of the Borrower), all at such
reasonable times during business hours and as often as may reasonably be
requested (subject to reasonable requirements of confidentiality, including
requirements imposed by law or contract, but subject to the exceptions set forth
in Section 13.9). The Borrower shall be obligated to reimburse the
Administrative Agent for its costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. If requested by the Administrative Agent,
the Borrower shall execute an authorization letter addressed to its accountants
authorizing the Administrative Agent or any Lender to discuss the financial
affairs of the Borrower, any other Loan Party or any other Subsidiary with the
Borrower’s accountants in the presence of Borrower.

 

  Section 8.8 Use of Proceeds.

The Borrower will use the proceeds of the Loan only (a) for the payment of
pre-development costs and development costs incurred in connection with
Properties owned by the Borrower or its Subsidiaries, (b) to finance
acquisitions of properties (through the purchase of assets or Persons) and
equity and debt investments, in each such case, not otherwise restricted under
this Agreement, (c) to finance repayment of Indebtedness of the Borrower and its
Subsidiaries, (d) to pay fees and expenses incurred in connection with the Loan,
and (e) to provide for the general working capital needs of the Borrower and its
Subsidiaries (including, without limitation, for capital expenditures) and for
other general corporate purposes of the Borrower and its Subsidiaries. The
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of such proceeds to purchase or carry, or to reduce
or retire or refinance any credit incurred to purchase or carry, any margin
stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. Borrower and the other
Loan Parties shall comply with Regulations T, U and X of the Board of Governors
of the Federal Reserve System. The Borrower will not request any Loan, and the
Borrower shall not use, and shall ensure that no other member of the Borrowing
Group shall use, the proceeds of any Loan, directly or indirectly, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

Page 59



--------------------------------------------------------------------------------

  Section 8.9 Environmental Matters.

The Borrower shall not, and shall not permit any other Loan Party, and shall use
commercially reasonable efforts (which shall include, for purposes of this
Section, including customary provisions in lease agreements with tenants
restricting such activities) not to permit any other Person to, use, generate,
discharge, emit, manufacture, handle, process, store, release, transport,
remove, dispose of or clean up any Hazardous Materials on, under or from the
Properties in violation of any Environmental Law or in a manner that could
reasonably be expected to lead to any environmental claim or pose a material
risk to human health, safety or the environment, in each case which violation,
claim or risk could reasonably be expected to have a Material Adverse Effect.
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

 

  Section 8.10 Further Assurances.

At the Borrower’s cost and expense and upon reasonable request of the
Administrative Agent, the Borrower shall, and shall cause each other Loan Party
to, duly execute and deliver or cause to be duly executed and delivered, to the
Administrative Agent such further instruments, documents and certificates, and
do and cause to be done such further acts that may be reasonably necessary or
advisable in the reasonable opinion of the Administrative Agent to carry out
more effectively the provisions and purposes of this Agreement and the other
Loan Documents.

 

  Section 8.11 Material Contracts.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
terms expressed as binding upon any such Person under any Material Contract.

 

  Section 8.12 REIT Status.

The Borrower shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

 

  Section 8.13 Exchange Listing.

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the NYSE Amex or
which is subject to price quotations on The NASDAQ Stock Market.

 

  Section 8.14 Guarantors.

(a) Generally. Borrower shall cause any Subsidiary which is a U.S. Person that
is not already a Guarantor and to which any of the following conditions apply
(each a “New Guarantor”) to execute and deliver to the Administrative Agent an
Accession Agreement, together with the other items required to be delivered
under the subsection (b) below:

(i) such Person is an Indenture Guarantor; or

(ii) such Person is a Recourse Guarantor.

 

Page 60



--------------------------------------------------------------------------------

Any such Accession Agreement and the other items required under subsection (c)
of this Section must be delivered to the Administrative Agent no later than ten
(10) Business Days following the date on which any of the above conditions first
applies to a New Guarantor.

(b) Required Deliveries. Each Accession Agreement delivered by a New Guarantor
under the immediately preceding subsection (a) shall be accompanied by all of
the following items, each in form and substance satisfactory to the
Administrative Agent:

(i) the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
such New Guarantor certified as of a recent date (and with reference to
documents filed and certified by the applicable state Secretary of State) by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of such New Guarantor;

(ii) a Certificate of Good Standing or certificate of similar meaning with
respect to such New Guarantor issued as of a recent date by the Secretary of
State of the state of organization of such New Guarantor;

(iii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of such New Guarantor with
respect to each of the officers of such New Guarantor authorized to execute and
deliver the Loan Documents to which such New Guarantor is a party;

(iv) copies certified by the Secretary or Assistant Secretary of such New
Guarantor (or other individual performing similar functions) of all corporate,
partnership, member or other necessary action taken by such New Guarantor to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, upon the Administrative Agent’s request, the by-laws of such
New Guarantor, if a corporation, the operating agreement, if a limited liability
company, the partnership agreement, if a limited or general partnership, or
other comparable document in the case of any other form of legal entity;

(v) to the extent reasonably requested by the Administrative Agent, an opinion
of counsel to such New Guarantor (solely to the extent organized in Delaware),
addressed to the Administrative Agent and Lenders, and regarding, among other
things, the authority of such New Guarantor to execute, deliver and perform the
Guaranty, and such other matters as the Administrative Agent or its counsel may
reasonably request; and

(vi) such other documents and instruments as the Administrative Agent may
reasonably request.

(c) Requested Release of Guarantor. The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor from the Guaranty so long as:
(i) such Guarantor is not otherwise required to be a party to the Guaranty under
this Section; and (ii) no Default or Event of Default shall then be in existence
or would occur as a result of such release.

(d) Automatic Release of Guarantors. Upon the First Modification Effective Date,
all Guarantors under the Existing Guaranty, other than the Indenture Guarantors
and any Recourse

 

Page 61



--------------------------------------------------------------------------------

Guarantors, shall be automatically released as Guarantors under the Existing
Guaranty. Additionally, following the First Modification Effective Date all or a
portion of the Indenture Guarantors, as applicable, shall be automatically
released as Guarantors under the Existing Guaranty upon their substantially
concurrent release from the requirement to provide a guaranty under each of (i)
the Existing Term Loan Agreement, (ii) the Revolving Credit Agreement, (iii) the
Note Purchase Agreement, and (iv) the Indenture.

 

  Section 8.15 Compliance with Anti-Corruption Laws and Sanctions.

The Borrower will maintain in effect and enforce policies designed to promote
and achieve compliance by each member of the Borrowing Group with
Anti-Corruption Laws and applicable Sanctions.

ARTICLE IX INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

  Section 9.1 Quarterly Financial Statements.

Unless such financial statement is publicly available, free of charge from the
SEC on the internet at http://www.sec.gov, not later than five (5) days
following the filing of the Borrower’s Form 10-Q with the SEC for the first
three (3) fiscal quarters of the Borrower, but in any event within sixty (60)
days after the end of each such fiscal quarter, the Borrower shall provide
quarterly unaudited consolidated financial statements (including a consolidated
balance sheet, income statement and statement of cash flows), and the related
unaudited consolidated statements of operations, comprehensive income, and
stockholders’ equity of the Borrower and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief executive officer or the chief financial officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments).

 

  Section 9.2 Year-End Statements.

Unless such financial statement is publicly available, free of charge from the
SEC on the internet at http://www.sec.gov, not later than five (5) days
following the filing of the Borrower’s Form 10-K with the SEC for each fiscal
year of the Borrower, but in any event within one hundred twenty (120) days
after the end of each such fiscal year, the Borrower shall provide annual
audited consolidated financial statements (including a consolidated balance
sheet, income statement, statement of cash flows and statement of stockholders
equity) of the Borrower and its Subsidiaries as at the end of such fiscal year
and the related audited consolidated statements of operations, comprehensive
income, and stockholders’ equity of the Borrower and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which financial statements shall be
certified by (a) the chief executive officer or the chief financial officer of
the Borrower, in his or her opinion, to present fairly, in accordance with GAAP,
the financial position of the Borrower and its Subsidiaries as at the date
thereof and the result of operations for such period, and (b) Ernst & Young LLP,
or any other independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent, whose certificate
shall be unqualified and who shall be the Person who authorized the Borrower to
deliver such financial statements and certification thereof to the
Administrative Agent and the Lenders pursuant to this Agreement.

 

Page 62



--------------------------------------------------------------------------------

  Section 9.3 Compliance Certificate and Unencumbered Asset Value Certificate.

(a) On or prior to the time the financial statements are furnished pursuant to
Sections 9.1 and 9.2, a certificate substantially in the form of Exhibit E or
such other form acceptable to Administrative Agent (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer or the chief
accounting officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
the calculations required to establish whether the Borrower was in compliance
with the covenants contained in Section 10.1; (b) stating that no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure; (c) setting forth
a statement of Funds From Operations (to the extent not included in Borrower’s
form 10-K, 10-Q, or other documents publically filed with the SEC or posted on
the Borrower’s website); (d) setting forth a report of newly acquired
Properties, including their Net Operating Income, cost and mortgage debt, if any
(to the extent not publically filed with the SEC or posted on the Borrower’s
website); and (e) setting forth whether any portion of the Loan is subject to
any Derivatives Contract.

(b) On or prior to the time the financial statements are furnished pursuant to
the immediately preceding Section 9.1 and Section 9.2, an Unencumbered Asset
Value Certificate substantially in the form of Exhibit F, or such other form
acceptable to Administrative Agent.

 

  Section 9.4 Other Information.

(a) Unless such report is publicly available, free of charge from the SEC on the
internet at http://www.sec.gov, within five (5) Business Days of the filing
thereof, copies of all registration statements (excluding the exhibits thereto
and any registration statements on Form S-8 or its equivalent), reports on Forms
10-K, 10-Q, and 8-K (or their equivalents) and all other periodic reports which
any Loan Party or any Subsidiary shall file with the SEC (or any Governmental
Authority substituted therefor);

(b) Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any Subsidiary or any other Loan Party (in each case to
the extent not publicly available from the SEC or otherwise);

(c) No later than February 28 of each year prior to the Maturity Date, balance
sheet and cash flow forecasts of the Borrower and its Subsidiaries on a
consolidated basis for each quarter of such fiscal year, all itemized in
reasonable detail. The foregoing shall be accompanied by pro forma calculations,
together with detailed assumptions, required to establish whether or not the
Borrower, and when appropriate its consolidated Subsidiaries, will be in
compliance with the covenants contained in Section 10.1 and at the end of each
fiscal quarter of such fiscal year.

(d) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;

 

Page 63



--------------------------------------------------------------------------------

(e) To the extent any Loan Party is aware of the same, prompt notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority, and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating to, or affecting, any Loan
Party or any other Subsidiary or any of their respective properties, assets or
businesses which could reasonably be expected to have a Material Adverse Effect,
and prompt notice of the receipt of notice that any United States income tax
returns of any Loan Party or any other Material Subsidiary are being audited;

(f) A copy of any amendment to the certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents of (i) the Borrower, promptly, and (ii) any other Loan Party promptly
upon Administrative Agent’s request;

(g) Prompt notice of any change in the business, assets, liabilities, financial
condition or results of operations of the Borrower, any Subsidiary or any other
Loan Party which has had or could have Material Adverse Effect;

(h) Prompt notice of (i) any order, judgment or decree having been entered
against the Borrower, any Subsidiary or any other Loan Party or any of their
respective properties or assets, (ii) the institution of, or threat of, any
material action, suit, proceeding, governmental investigation or arbitration
against or affecting Borrower not listed on Schedule 7.1(i) hereto, or (iii) any
material development in any action, suit, proceeding, governmental investigation
or arbitration already disclosed, which, (A) in the case of each of the
foregoing subsections, has, or is reasonably likely to have, a Material Adverse
Effect and (B) in the case of subsection (i) meets or exceeds any applicable
threshold set forth in Section 11.1(h), together with such other information as
may be reasonably available to Borrower to enable the Administrative Agent, the
Lenders and their counsel to evaluate such matters;

(i) Prompt notice of any written notification of an alleged violation by the
Borrower or any other Loan Party of any law or regulation, the violation of
which is reasonably likely to result in a Material Adverse Effect;

(j) Without limiting Borrower’s obligations to remain in compliance with the
covenants of Article X below, promptly upon the request of the Administrative
Agent, and in any event not more frequently than once per calendar quarter
concurrently with Borrower’s delivery of a Compliance Certificate, evidence of
the Borrower’s calculation of the Ownership Share with respect to a Subsidiary
or an Unconsolidated Affiliate with respect to which there has been a change in
Borrower’s calculation of the Ownership Share with respect to such Subsidiary or
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;

(k) Promptly, upon any change in the Borrower’s Credit Rating, a certificate
stating that the Borrower’s Credit Rating has changed and the new Credit Rating
that is in effect;

(l) Promptly, upon each request, information identifying the Borrower as a
Lender may reasonably request in order to comply with applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act;

(m) Promptly, and in any event within ten (10) Business Days after a Responsible
Officer of the Borrower obtains written notice thereof, written notice of the
occurrence of any of the following: (i) any Loan Party shall receive written
notice that any violation of or noncompliance with any Environmental Law has or
may have been committed or is threatened; (ii) any Loan Party shall receive
written notice that any administrative or judicial complaint, order or petition
has been filed or other

 

Page 64



--------------------------------------------------------------------------------

proceeding has been initiated, or is about to be filed or initiated against any
such Person alleging any violation of or noncompliance with any Environmental
Law or requiring any such Person to take any action in connection with the
release or threatened release of Hazardous Materials; (iii) any Loan Party shall
receive any written notice from a Governmental Authority or private party
alleging that any such Person may be liable or responsible for any costs
associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or (iv)
the Borrower, any Loan Party or any other Subsidiary shall receive notice of any
other fact, circumstance or condition that could reasonably be expected to form
the basis of a violation of Environmental Law, and the matters covered by
notices referred to in any of the immediately preceding clauses (i) through
(iv), whether individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect;

(n) Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding; and

(o) From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding any Eligible
Property or the business, assets, liabilities, financial condition, or results
of operations of the Borrower, any of its Subsidiaries, or any other Loan Party
as the Administrative Agent or any Lender acting through the Administrative
Agent may reasonably request.

 

  Section 9.5 Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to (i)
notices to any Lender pursuant to Article II, and (ii) any Lender that has
notified the Administrative Agent and the Borrower that it cannot or does not
want to receive electronic communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered on the
date and time on which the Administrative Agent or the Borrower posts such
documents or the documents become available on a commercial website and the
Administrative Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 9:00 a.m. on the opening
of business on the next business day for the recipient. Notwithstanding anything
contained herein, in every instance upon request the Borrower shall be required
to provide paper copies of the certificate required by Section 9.3 to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies in a
written request related specifically to any such document until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

(c) Notwithstanding anything to the contrary contained in Section 9.3,
Section 9.4, and Section 9.5, the Borrower and each other Loan Party and/or
their Subsidiaries, as applicable, may satisfy any obligation to deliver
financial statements and/or other information, notices or certificates required
to be delivered thereunder by publically filing the same in electronic format
with the SEC, provided that such statement and/or information is publicly
available, free of charge from the SEC on the internet at http://www.sec.gov,
within five (5) Business Days of the filing thereof, or if posted solely on the
Borrower’s website, by providing notice to Administrative Agent of such posting.

 

Page 65



--------------------------------------------------------------------------------

  Section 9.6 USA Patriot Act Notice; Compliance.

Federal law and regulations require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as a non-fiduciary agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall, and shall cause the other Loan
Parties to, provide promptly upon any such request to such Lender, such Loan
Party’s name, address, tax identification number and/or such other
identification information as shall be necessary for such Lender to comply with
federal law, including, without limitation, with any such Lender’s ongoing
obligations under applicable “know your customer” and anti-money-laundering
rules and regulations (including, without limitation, the Patriot Act). An
“account” for this purpose may include, without limitation, a deposit account,
cash management service, a transaction or asset account, a credit account, a
loan or other extension of credit, and/or other financial services product.

ARTICLE X NEGATIVE COVENANTS

 

  Section 10.1 Financial Covenants.

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower shall comply with the
following covenants which shall be tested and reported on a quarterly basis as
of the last Business Day of each fiscal quarter:

(a) Maximum Leverage Ratio. The Borrower shall not permit the ratio of (i) Total
Indebtedness of the Borrower and its Subsidiaries determined on a consolidated
basis to (ii) Total Asset Value of the Borrower and its Subsidiaries determined
on a consolidated basis, to exceed 0.60 to 1.00 (the “Maximum Leverage
Ratio”). Notwithstanding the foregoing, in the event that the Borrower and/or
one or more of its Subsidiaries make a Material Acquisition during the fiscal
quarter then most recently ended, such Maximum Leverage Ratio shall be increased
to 0.65 to 1.00 for such fiscal quarter and for each of the four (4) subsequent
consecutive fiscal quarters; provided, however, Maximum Leverage Ratio shall not
be increased pursuant to this sentence more than three (3) times prior to the
Maturity Date.

When measuring compliance with this covenant, (A) Total Indebtedness shall be
adjusted by deducting therefrom the sum, in excess of $10,000,000, of (x)
unrestricted cash and cash equivalents plus (y) the amount of cash held by
exchange agents or similar Persons in connection with 1031 exchanges or similar
transactions to the extent that there is an equivalent amount of (i) outstanding
Loans and/or (ii) other Total Indebtedness that matures within twenty-four (24)
months from the date of the calculation and (B) Total Asset Value shall be
adjusted by deducting therefrom the amount by which Total Indebtedness is
adjusted.

 

Page 66



--------------------------------------------------------------------------------

(b) Maximum Secured Indebtedness. The Borrower shall not permit the ratio of (i)
Secured Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis to (ii) Total Asset Value to exceed 0.40 to 1.00.

(c) Minimum Fixed Charge Coverage Ratio. The Borrower shall not permit the ratio
of (i) Adjusted EBITDA of the Borrower and its Subsidiaries determined on a
consolidated basis for the fiscal quarter most recently ended to (ii) Fixed
Charges of the Borrower and its Subsidiaries determined on a consolidated basis
for such period, to be less than 1.50 to 1.00 for such period.

(d) Maximum Unencumbered Leverage Ratio. The Borrower shall not permit the ratio
of (i) Unsecured Indebtedness of the Borrower and its Subsidiaries determined on
a consolidated basis to (ii) Unencumbered Asset Value to exceed 0.60 to 1.00
(the “Maximum Unencumbered Leverage Ratio”). Notwithstanding the foregoing, in
the event that the Borrower and/or one or more of its subsidiaries make a
Material Acquisition during the fiscal quarter then most recently ended, such
Maximum Unencumbered Leverage Ratio shall be increased to 0.65 to 1.00 for such
fiscal quarter and for each of the four (4) subsequent consecutive fiscal
quarters; provided, however, Maximum Unencumbered Leverage Ratio shall not be
increased pursuant to this sentence more than three (3) times prior to the
Maturity Date.

When measuring compliance with this covenant, (A) Unsecured Indebtedness shall
be adjusted by deducting therefrom the sum, in excess of $10,000,000, of (x)
unrestricted cash and cash equivalents plus (y) the amount of cash held by
exchange agents or similar persons in connection with 1031 exchanges or similar
transactions to the extent that there is an equivalent amount of (i) outstanding
Loans and/or (ii) other Unsecured Indebtedness that matures within twenty four
(24) months from the date of the calculation and (B) Unencumbered Asset Value
shall be adjusted by deducting therefrom the amount by which Unsecured
Indebtedness is adjusted.

(e) Minimum Unencumbered Interest Coverage Ratio. The Borrower shall not permit
the ratio of (i) Unencumbered Adjusted NOI of the Borrower and its Subsidiaries
determined on a consolidated basis for the fiscal quarter most recently ending
to (ii) Unsecured Interest Expense of the Borrower and its Subsidiaries
determined on a consolidated basis for such period, to be less than 1.75 to
1.00.

(f) Intentionally Omitted.

(g) Dividends and Other Restricted Payments. If a material Default or material
Event of Default exists under Section 11.1(b)(i) (solely as a result of failure
to comply with Sections 10.1(a) through 10.1(e)) or Section 11.1(l)(i), the
Borrower shall not, and shall not permit any Subsidiary to, make any dividend
payments to any Person (other than cash dividends with respect to any fiscal
year ending during the term of this Agreement to the extent reasonably
anticipated to be necessary for the Borrower to maintain its status as a REIT);
provided, however, (x) if a Default or Event of Default under Sections 11.1(a),
11.1(e), or 11.1(f) exists, or if the Obligations have been accelerated, the
Borrower may not make any Restricted Payments and (y) Subsidiaries may make
Restricted Payments to the Borrower and to other Subsidiaries and equity
holders (of any such Subsidiaries) at any time.

 

  Section 10.2 Negative Pledge.

The Borrower shall not, and shall not permit any other Loan Party or Subsidiary
to, create, assume, incur, permit or suffer to exist any Lien on any Eligible
Property or any direct or indirect ownership interest of the Borrower in any
Person owning any Eligible Property, now owned or hereafter acquired, except for
Permitted Liens.

 

Page 67



--------------------------------------------------------------------------------

  Section 10.3 Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any other Loan Party to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Loan Party
to: (a) pay dividends or make any other distribution on any of such Loan Party’s
capital stock or other Equity Interests owned by a Loan Party; (b) pay any
Indebtedness owed to a Loan Party; (c) make loans or advances to a Loan Party;
or (d) transfer any of its property or assets to a Loan Party; other than (i)
with respect to clauses (a) through (d) those encumbrances or restrictions
contained in (or not more restrictive than) any Loan Document, the Revolving
Credit Agreement, the Existing Term Loan Agreement, the Note Purchase Agreement,
any “Loan Document” under the Revolving Credit Agreement or the Existing Term
Loan Agreement or any “Subsidiary Guaranty” or “Note” under the Note Purchase
Agreement, or (ii) with respect to clauses (a) through (d), customary provisions
restricting any such actions not undertaken in the ordinary course of business
or on fair and reasonable terms.

 

  Section 10.4 Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) liquidate, windup, or dissolve itself (or suffer any
liquidation or dissolution); or (b) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of related transactions,
all or any of its business or assets, or the capital stock of or other Equity
Interests in any of its Subsidiaries, whether now owned or hereafter acquired;
provided, however, that:

(i) the Borrower and any Subsidiary may sell, transfer or dispose of its assets
among themselves and may transfer assets as security for Indebtedness to the
extent not prohibited by Section 10.2;

(ii) any Loan Party and any other Subsidiary may, directly or indirectly,
convey, sell, lease, dispose of, or otherwise transfer, whether by one or a
series of related transactions, any assets (including any capital stock or other
Equity Interests in any of its Subsidiaries) which do not comprise a Substantial
Amount of the total consolidated assets of the Borrower and its Subsidiaries, to
any other Person;

(iii) any Loan Party and any other Subsidiary may, directly or indirectly,
convey, sell, lease, dispose of, or otherwise transfer, whether by one or a
series of related transactions, any assets (including any capital stock or other
Equity Interests in any of its Subsidiaries) which comprise a Substantial Amount
of the total consolidated assets of the Borrower and its Subsidiaries, to any
other Person, so long as, in each case, (A) immediately prior thereto, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default exists or would result therefrom; and (B) if such Loan Party is the
Borrower or owns an Eligible Property the Borrower shall have given the
Administrative Agent at least ten (10) days’ prior written notice of such
conveyance, sale, lease, disposition, or other transfer together with a
Compliance Certificate, calculated on a pro forma basis, evidencing the
continued compliance by the Loan Parties with the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation, the
financial covenants contained in Section 10.1, after giving effect to such
conveyance, sale, lease, disposition, or other transfer;

(iv) the Loan Parties and the other Subsidiaries may lease and sublease their
respective assets, as lessor or sublessor (as the case may be), and enter into
sale/leaseback, lease/leaseback, and other similar transactions, in each case,
in the ordinary course of their business;

 

Page 68



--------------------------------------------------------------------------------

(v) any Loan Party and any other Subsidiary may sell Cash Equivalents and
Marketable Securities in the ordinary course of business;

(vi) any Loan Party and any other Subsidiary may make asset dispositions as a
result of casualties; and

(vii) any Subsidiary of Borrower may liquidate, windup or dissolve if Borrower
determines in good faith that such liquidation, windup or dissolution is in the
best interest of Borrower.

 

  Section 10.5 Plans.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code, and the
respective regulations promulgated thereunder. The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

 

  Section 10.6 Fiscal Year.

The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.

 

  Section 10.7 Modifications of Organizational Documents.

The Borrower shall not, and shall not permit any other Loan Party to, amend,
supplement, restate or otherwise modify or waive the application of any
provision of its certificate or articles of incorporation or formation, by-laws,
operating agreement, declaration of trust, partnership agreement or other
applicable organizational document if such amendment, supplement, restatement or
other modification (a) is materially adverse to the interest of the
Administrative Agent or the Lenders with respect to the Loan, or (b) could
reasonably be expected to have a Material Adverse Effect.

 

  Section 10.8 Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and shall not permit any
Loan Party or other Subsidiary to permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower or with any
director, officer, or employee of any Loan Party, or any Subsidiary, except (i)
upon fair and reasonable terms which are no less favorable to the Borrower, such
Subsidiary, or any Loan Party than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate, (ii) those
transactions (and any extensions thereof) listed on Schedule 10.8 attached
hereto, (iii) those transactions permitted under this Agreement, the other Loan
Documents, the Revolving Credit Agreement, the Existing Term Loan Agreement, the
Note Purchase Agreement, any “Loan Document” under the Revolving Credit
Agreement or the Existing Term Loan Agreement or any “Subsidiary Guaranty” or
“Note” under the Note Purchase Agreement, (iv) issuance of equity securities,
(v) compensation, bonus and benefit arrangements with employees, officers,
directors and trustees as permitted by Applicable Law and (vi) so long as no
Event of Default exists, other Affiliate transactions with a value of less than
$1,000,000 in the aggregate at any one time. In limitation of the foregoing,
neither Borrower nor any other Loan Parties or Subsidiaries shall (a) make loans
or advances to any director, officer or employee of any Loan Party or (b)
guaranty loans or advances to any director, officer or employee of any Loan
Party, in either case or cumulatively in excess of $10,000,000 in the aggregate
at any one time. The Borrower and each Subsidiary may, however, guaranty
Indebtedness of other Loan Parties.

 

Page 69



--------------------------------------------------------------------------------

  Section 10.9 Sanctions.

No Person within the Borrowing Group shall: (a) use any of the Loan proceeds for
the purpose of: (i) providing financing to or otherwise making funds directly or
indirectly available to any Sanctioned Person; or (ii) providing financing to or
otherwise funding any transaction which would be prohibited by Sanctions or
would otherwise cause Administrative Agent, any Lender or Borrower, or any
entity affiliated with Administrative Agent, any Lender or Borrower, to be in
breach of any Sanction; or (b) fund any repayment of the Loans with proceeds
derived from any transaction that would be prohibited by Sanctions or would
otherwise cause Administrative Agent, any Lender or Borrower, or any entity
affiliated with Administrative Agent, any Lender or Borrower, to be in breach of
any Sanction. Borrower shall notify Administrative Agent, in writing not more
than one (1) Business Day after becoming aware of any breach of this Section.

ARTICLE XI DEFAULT

 

  Section 11.1 Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. The Borrower or any other Loan Party shall fail to pay
(i) any amount due on the Maturity Date, (ii) any principal of the Loan when due
(whether upon demand, at maturity, by reason of acceleration, or otherwise)
under this Agreement or any of the other Loan Documents, or (iii) any other
amount due (whether upon demand, at maturity, by reason of acceleration, or
otherwise) under this Agreement, any other Loan Document or the Fee Letter
within five (5) Business Days of the same being due.

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 9.1, Section 9.2, Section 9.3 or Article X; or

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition, or agreement contained in this Agreement or any other Loan Document
to which it is a party and not otherwise mentioned in this Section, in the case
of this subsection (b)(ii) only, and such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure, or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.

(c) Misrepresentations. Any representation or warranty made or deemed made by or
on behalf of the Borrower or any other Loan Party under this Agreement, under
any other Loan Document, or in any required certificate delivered by or on
behalf of the Borrower or any other Loan Party, or any amendment hereto or
thereto shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made or deemed made.

 

Page 70



--------------------------------------------------------------------------------

(d) Indebtedness Cross-Default. The Borrower or any other Loan Party shall (A)
permit there to exist a default (beyond any applicable grace and/or cure
periods) resulting in, or permitting, the acceleration of (in accordance with
the provisions of any indenture, contract or instrument evidencing, providing
for the creation of or otherwise concerning such Indebtedness) or resulting from
any failure to repay on the maturity thereof, or (B) have been required to repay
or repurchase the full amount of the obligations thereunder prior to the stated
maturity thereof, under (x) any Recourse Indebtedness (other than the Loan) in
excess of $50,000,000 in the aggregate, (y) any Nonrecourse Indebtedness in
excess of $75,000,000 in the aggregate, or (z) the Revolving Credit Agreement.

(e) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or any
other Subsidiary that accounts for more than five percent (5%) of the Total
Asset Value as of any date of determination shall: (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) be unable to or admit in writing
its inability to pay its debts as they become due; (vi) make a general
assignment for the benefit of creditors; (vii) make a conveyance fraudulent as
to creditors under any Applicable Law; or (viii) take any corporate or
partnership action for the purpose of effecting any of the foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party, or any other Subsidiary
that accounts for more than five percent (5%) of the Total Asset Value as of any
date of determination, in any court of competent jurisdiction
seeking: (i) relief under the Bankruptcy Code or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and in the
case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of sixty (60) consecutive days, or an order
granting the remedy or other relief requested in such case or proceeding
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.

(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate (without the Administrative Agent’s or the
Requisite Lenders’ consent, as applicable) any Loan Document to which it is a
party or the Fee Letter or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of any Loan Document or the Fee Letter.

(h) Judgment. A judgment or order for the payment of money shall be entered
against the Borrower, any other Loan Party, or any other Subsidiary by any court
or other tribunal and (i) such judgment or order shall continue for a period of
thirty (30) days without being paid, stayed or dismissed through appropriate
appellate proceedings, and (ii) the amount of such judgment or order exceeds
individually or together with all other judgments or orders entered against the
Loan Parties, with respect to (x) any Recourse Indebtedness (other than the
Loan), $50,000,000, or (y) any Nonrecourse Indebtedness, $75,000,000, in each
case, excluding amounts covered by insurance for which insurance coverage has
not been denied by the applicable carrier.

 

Page 71



--------------------------------------------------------------------------------

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $50,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.

(j) ERISA.

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $50,000,000; or

(ii) The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $50,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents;

(l) Change of Control.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other
than Chaim Katzman and/or his Affiliates, successors, estate beneficiaries, or
assigns, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of greater than fifty percent (50%) of the
total voting power of the then outstanding voting stock of the Borrower, or

(ii) During any period of twelve (12) consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Borrower (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason (other than death or mental or physical
disability) to constitute a majority of the Board of Directors of the Borrower
then in office.

 

  Section 11.2 Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f), (1)(A) the principal of, and all accrued interest
on, the Loan and the Notes at

 

Page 72



--------------------------------------------------------------------------------

the time outstanding, and (B) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
shall all immediately and automatically terminate.

(ii) Optional. If any Event of Default other than as specified in
Sections 11.1(e) or 11.1(f) shall exist, the Administrative Agent may, and at
the direction of the Requisite Lenders shall: (1) declare (A) the principal of,
and accrued interest on, the Loan and the Notes at the time outstanding, and
(B) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower on behalf of itself and the other Loan Parties, and
(2) terminate the Commitments.

(b) Intentionally Omitted.

(c) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(d) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(e) Appointment of Receiver. To the extent permitted by Applicable Law during
the existence of any Event of Default and acceleration of the Obligations, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

(f) Specified Derivatives Contract Remedies. Notwithstanding any other provision
of this Agreement or other Loan Document, each Specified Derivatives Provider
shall have the right, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following to the extent specifically provided for under and triggered
in the Specified Derivatives Contract with such Specified Derivatives
Provider: (a) to declare an event of default, termination event or other similar
event under any Specified Derivatives Contract and to create an “Early
Termination Date” (as defined therein) in respect thereof, (b) to determine net
termination amounts in respect of any and all Specified Derivatives Contracts in
accordance with the terms thereof, and to set off amounts among such contracts
or receive a termination payment thereunder, (c) to set off or proceed against
deposit account balances, securities account balances and other property and
amounts held by such Specified Derivatives Provider pursuant to any Derivatives
Support Document, including any “Posted Collateral” (as defined in any credit
support annex included in any such Derivatives Support Document to which such
Specified Derivatives Provider may be a party), and (d) to prosecute any legal
action against the Borrower, any Loan Party or other Subsidiary to enforce or
collect net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract. Each Specified Derivatives Provider shall
provide prompt notice, prior to, simultaneously with, or thereafter, to the
Administrative Agent upon taking any action pursuant to this paragraph.

 

Page 73



--------------------------------------------------------------------------------

  Section 11.3 Intentionally Omitted.

 

  Section 11.4 Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations. To the extent that any
Loan Party makes a payment or payments to the Administrative Agent, any Lender,
and/or any Specified Derivatives Provider, or the Administrative Agent, any
Lender, and/or any Specified Derivatives Provider enforce their security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations or Specified Derivatives Obligations,
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.

 

  Section 11.5 Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under Section
13.4) under any of the Loan Documents in respect of any Guaranteed Obligations
shall be applied in the following order and priority:

(a) to payment of that portion of the Guaranteed Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

(b) to payment of that portion of the Guaranteed Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (b)
payable to them;

(c) to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause (c) payable to
them;

(d) to payment of that portion of the Guaranteed Obligations constituting unpaid
principal of the Loans and payment obligations then owing under Specified
Derivatives Contracts, ratably among the Lenders and the Specified Derivatives
Providers in proportion to the respective amounts described in this clause (d)
payable to them; and

(e) the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may

 

Page 74



--------------------------------------------------------------------------------

request, from the applicable Specified Derivatives Provider, as the case may
be. Each Specified Derivatives Provider not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article XII for itself and its
Affiliates as if a “Lender” party hereto.

 

  Section 11.6 Intentionally Omitted.

 

  Section 11.7 Rescission of Acceleration by the Requisite Lenders.

If at any time after acceleration of the maturity of the Loan and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 

  Section 11.8 Performance by the Administrative Agent.

So long as an Event of Default exists, if the Borrower or any other Loan Party
shall fail to perform any covenant, duty, or agreement contained in any of the
Loan Documents, the Administrative Agent may, after notice to the Borrower,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower or such Loan Party after the expiration of any cure or grace periods
set forth herein. In such event, the Borrower shall, at the request of the
Administrative Agent, promptly pay any out-of-pocket, documented amounts
reasonably expended by the Administrative Agent in such performance or attempted
performance to the Administrative Agent. Notwithstanding the foregoing, neither
the Administrative Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.

 

  Section 11.9 Rights Cumulative.

(a) Generally. The rights and remedies of the Administrative Agent and the
Lenders under this Agreement and each of the other Loan Documents, and of the
Specified Derivatives Providers under the Specified Derivatives Contracts, shall
be cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law. In exercising their respective rights and
remedies the Administrative Agent, the Lenders, the Specified Derivatives
Providers may be selective and no failure or delay by any such Lender Party in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

(b) Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and

 

Page 75



--------------------------------------------------------------------------------

maintained exclusively by, the Administrative Agent in accordance with Article
XI for the benefit of all the Lenders; provided that the foregoing shall not
prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Specified Derivatives Provider from exercising the rights and remedies that
inure to its benefit under any Specified Derivatives Contract, (iii) any Lender
from exercising setoff rights in accordance with Section 13.4 (subject to the
terms of Section 3.3), or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article XI and (y) in addition to the matters set forth in clauses (iii) and
(iv) of the preceding proviso and subject to Section 3.3, any Lender may, with
the consent of the Requisite Lenders, enforce any rights and remedies available
to it and as authorized by the Requisite Lenders.

ARTICLE XII THE ADMINISTRATIVE AGENT

 

  Section 12.1 Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent,”
“Administrative Agent,” “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX that the Borrower
is not otherwise required to deliver directly to the Lenders. The Administrative
Agent will furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any document, instrument, agreement,
certificate or notice furnished to the Administrative Agent by the Borrower, any
other Loan Party or any other Affiliate of the Borrower, pursuant to this
Agreement or any other Loan Document not already delivered or otherwise made
available to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this

 

Page 76



--------------------------------------------------------------------------------

Agreement to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Administrative Agent may exercise
any right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

 

  Section 12.2 PNC Bank as Lender.

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document or any Specified Derivatives Contract, as the
case may be, as any other Lender or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include PNC
Bank in each case in its individual capacity. PNC Bank and its Affiliates may
each accept deposits from, maintain deposits or credit balances for, invest in,
lend money to, act as trustee under indentures of, serve as financial advisor
to, and generally engage in any kind of business with the Borrower, any other
Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the other Lenders or any other Specified
Derivatives Providers. Further, the Administrative Agent and any Affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any Specified Derivatives Contract, or otherwise without
having to account for the same to the other Lenders or any Specified Derivatives
Providers. The Lenders acknowledge that, pursuant to such activities, PNC Bank
or its Affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.

 

  Section 12.3 Administrative Agent’s Agents.

Administrative Agent may designate, in good faith exercising commercially
reasonable judgment, an agent or independent contractor to exercise any of such
Person’s rights under this Agreement, any of the other Loan Documents. Any
reference to Administrative Agent in any of the Loan Documents shall include
Administrative Agent’s agents, employees or independent contractors.

 

  Section 12.4 Intentionally Omitted.

 

  Section 12.5 Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a reasonable written
explanation of the

 

Page 77



--------------------------------------------------------------------------------

reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such determination, consent or
approval.

 

  Section 12.6 Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, however, that no Lender shall have
liability hereunder for failure to do so. Further, if the Administrative Agent
receives such a “notice of default,” the Administrative Agent shall give prompt
notice thereof to the Lenders.

 

  Section 12.7 The Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence, or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent: may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither the Administrative Agent
nor any of its directors, officers, agents, employees or counsel: (a) makes any
warranty or representation to any Lender or any other Person, or shall be
responsible to any Lender or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons or
to inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby, or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lender Parties in any
such collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties. The Administrative Agent may
execute any of its duties under the Loan Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence, or willful misconduct, which gross negligence, or willful
misconduct shall be determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

Page 78



--------------------------------------------------------------------------------

  Section 12.8 Indemnification of the Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Administrative Agent (in its capacity
as the Administrative Agent but not as a “Lender”) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, further, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, further, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limiting the generality
of the foregoing, each Lender agrees to reimburse the Administrative Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

  Section 12.9 Lender Credit Decision, Etc.

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary or Affiliate, shall be deemed to constitute
any such representation or warranty by the Administrative Agent to any
Lender. Each of the Lenders acknowledges that it has made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the

 

Page 79



--------------------------------------------------------------------------------

Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective Related Parties and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender.

 

  Section 12.10 Successor Administrative Agent.

The Administrative Agent may (i) be removed as administrative agent by all of
the Lenders (other than the Lender acting as the Administrative Agent) and the
Borrower upon thirty (30) days’ prior written notice if the Administrative Agent
(A) is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross negligence or willful misconduct in the course
of performing its duties hereunder, or (B) has become or is insolvent or has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or (ii) resign at any time
as the Administrative Agent under the Loan Documents by giving written notice
thereof to the Lenders and the Borrower. Upon any such removal or resignation,
the Requisite Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed. If no successor Administrative Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within thirty (30) days after (i) the Lenders’ giving
of notice of removal or (ii) the resigning Administrative Agent’s giving of
notice of resignation, then the removed or resigning Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents and may,
on behalf of the Lenders, appoint a successor Administrative Agent, which shall
be a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee, which, provided no Default or Event of Default exists, shall
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed. If no such successor Administrative Agent has been
appointed at the effective time of the resignation or removal of the prior
Administrative Agent, the Requisite Lenders shall collectively act as
Administrative Agent hereunder until such time as a successor Administrative
Agent has been appointed. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent, or, if no such successor has been appointed, the
Requisite Lenders, shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the removed or resigning Administrative
Agent. After any Administrative Agent’s removal or resignation hereunder as the
Administrative Agent, the provisions of this Article XII shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it

 

Page 80



--------------------------------------------------------------------------------

while it was the Administrative Agent under the Loan Documents. Notwithstanding
anything contained herein to the contrary, the Administrative Agent may assign
its rights and duties under the Loan Documents to any of its Affiliates by
giving the Borrower and each Lender prior written notice.

 

  Section 12.11 Titled Agents.

Each of the Syndication Agents, the Documentation Agent and the Lead Arrangers
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loan, nor any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, the Borrower or any other Loan
Party and the use of such titles does not impose on the Titled Agents any duties
or obligations greater than those of any other Lender or entitle the Titled
Agents to any rights other than those to which any other Lender is entitled.

 

  Section 12.12 Specified Derivatives Contracts.

No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.

 

  Section 12.13 No Reliance on Administrative Agent’s Customer Identification
Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (a) any identity verification
procedures, (b) any recordkeeping, (c) comparisons with government lists, (d)
customer notices or (e) other procedures required under the CIP Regulations or
such other Laws.

 

  Section 12.14 Beneficiaries.

Except as expressly provided herein, the provisions of this Article XII are
solely for the benefit of the Administrative Agent and the Lenders, and except
as otherwise set forth herein, the Loan Parties shall not have any rights to
rely on or enforce any of the provisions hereof. In performing its functions and
duties under this Agreement, the Administrative Agent shall act solely as agent
of the Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any of the Loan
Parties.

 

Page 81



--------------------------------------------------------------------------------

  Section 12.15 Calculations.

In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Lender whether in respect of the Loan, fees or any other amounts due to the
Lenders under this Agreement. In the event an error in computing any amount
payable to any Lender is made, the Administrative Agent, the Borrower and each
affected Lender shall, forthwith upon discovery of such error, make such
adjustments as shall be required to correct such error, and any compensation
therefor will be calculated at the Federal Funds Rate.

ARTICLE XIII MISCELLANEOUS

 

  Section 13.1 Notices.

Unless otherwise provided herein (including, without limitation, as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed, sent by overnight courier by a nationally recognized carrier,
telecopied, or hand-delivered as follows:

If to the Borrower:

Equity One, Inc.

410 Park Avenue, Suite 1220

New York, New York 10022

Attention: Chief Financial Officer

Telephone Number: (212) 796-1760

Facsimile : (212) 253-4149

With a copy to:

Equity One, Inc.

410 Park Avenue, Suite 1220

New York, New York 10022

Attention: General Counsel

Telephone Number: (212) 796-1760

Facsimile: (212) 253-4149

With a copy to:

Mayer Brown LLP

71 S. Wacker Dr.

Chicago, Illinois 60606

Attention: Frederick Fisher

Telephone: (312) 701-8545

Facsimile: (312) 706-8179

If to the Administrative Agent under Article II:

PNC Bank, National Association

First Side Center, 500 First Avenue P7-PFSC-04-V,

Pittsburgh, PA 15219

Attention: Nicole Novak

Telephone: (412) 768-9233

Fax: (888) 614-9134

 

Page 82



--------------------------------------------------------------------------------

If otherwise to the Administrative Agent:

PNC Real Estate

2255 Glades Road, 140W

Boca Raton, FL 33431

Attention: Ken Carl

Telephone: (561) 912-0459

Fax: (561) 912-0455

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire,

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt and the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of the
Borrower or the Administrative Agent and Lenders at the addresses specified;
(ii) if telecopied, when transmitted; (iii) if hand delivered or sent by
overnight delivery by a nationally recognized courier, when delivered; or (iv)
if delivered in accordance with Section 9.5 to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii), and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent or any Lender under Article II or
Article III shall be effective only when actually received. Neither the
Administrative Agent nor any Lender shall incur any liability to any Loan Party
(nor shall the Administrative Agent incur any liability to the Lenders) for
acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder. Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.

 

  Section 13.2 Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs of third parties engaged by the
Administrative Agent and reasonable expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
duly documented, out-of-pocket disbursements of counsel to the Administrative
Agent and all duly documented, out-of-pocket costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents
and of the Administrative Agent, (b) to pay or reimburse the Administrative
Agent and the Lenders for all their costs and expenses incurred in

 

Page 83



--------------------------------------------------------------------------------

connection with the enforcement or preservation of any rights under the Loan
Documents and the Fee Letter, including the reasonable fees and duly documented
out-of-pocket disbursements of their respective external counsel and any
payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents, provided that any such
legal fees shall be limited to one external counsel for the Administrative
Agent, one external counsel for all other Lenders, and such local or foreign
counsel of Administrative Agent as may be necessary under the circumstances
(provided, that Administrative Agent and all other Lenders, as a group, may have
separate local or foreign counsel in the event of a conflict), (c) to pay, and
indemnify and hold harmless the Administrative Agent and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document, and (d) to the
extent not already covered by any of the preceding subsections but qualified in
all regards without limitation by the limitation on counsel in clause (b) of
this Section, to pay or reimburse the reasonable fees and duly documented
disbursements of counsel to the Administrative Agent and any Lender incurred in
connection with the representation of the Administrative Agent or such Lender in
any matter relating to or arising out of any bankruptcy or other proceeding of
the type described in Sections 11.1(e) or 11.1(f), including, without
limitation, (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any debtor in
possession financing or any plan of reorganization of the Borrower or any other
Loan Party, whether proposed by the Borrower, such Loan Party, the Lenders or
any other Person, and whether such fees and expenses are incurred prior to,
during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding. If the Borrower shall fail to pay any amounts
required to be paid by it pursuant to this Section, the Administrative Agent
and/or the Lenders may pay such amounts on behalf of the Borrower and such
amounts shall be deemed to be Obligations owing hereunder.

 

  Section 13.3 Stamp, Intangible, and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

 

  Section 13.4 Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such

 

Page 84



--------------------------------------------------------------------------------

Lender, any Affiliate of the Administrative Agent or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations then due and payable, irrespective of whether
or not all of the Loan and all other Obligations have been declared to be, or
have otherwise become, due and payable as permitted by Section 11.2.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

 

  Section 13.5 Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE OTHER LOAN PARTIES, THE ADMINISTRATIVE AGENT OR ANY OF
THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND
WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE
BORROWER, AND THE OTHER LOAN PARTIES HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH
OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG THE BORROWER, THE OTHER LOAN PARTIES, THE ADMINISTRATIVE AGENT OR ANY OF
THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) EACH OF THE BORROWER, THE OTHER LOAN PARTIES, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER,
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY IN THE BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR

 

Page 85



--------------------------------------------------------------------------------

PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE REPAYMENT OF THE LOAN AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION OF THIS
AGREEMENT.

 

  Section 13.6 Successors and Assigns.

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and, subject to the last sentence of subsection (b) of this
Section, any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loan at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s Commitment and the portion of the Loan at the time owing to it, to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of such Lender’s Commitment (which for this purpose includes
such Lender’s portion of the Loan outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
portion of the Loan of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of such Trade Date) shall not be
less than $5,000,000 in the case of any assignment of a Commitment, unless each
of the Administrative

 

Page 86



--------------------------------------------------------------------------------

Agent and, so long as no Event of Default shall exist, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that if, after giving effect to such assignment, the amount
of the Commitment held by such assigning Lender or the outstanding principal
balance of the Loan of such assigning Lender, as applicable, would be less than
$5,000,000 in the case of a Commitment, then such assigning Lender shall assign
the entire amount of its Commitment and the portion of the Loan at the time
owing to it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the portion of the Loan or the
Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default shall exist at the
time of such assignment, or (y) such assignment is to a Lender, an Affiliate of
a Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received written notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender.

(iv) Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 if such Lender
is a Defaulting Lender as such time) for each assignment, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. If requested by the transferor Lender or the Eligible Assignee,
upon the consummation of any assignment, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the Eligible Assignee and such transferor Lender,
as appropriate. In no event shall the consummation of any such assignment
subject Borrower or any other Loan Party to any fees, costs or expenses.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates, any other Loan Parties, or any of their
respective Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Intentionally Omitted.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and

 

Page 87



--------------------------------------------------------------------------------

the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under Applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 5.2, Section 13.2, Section 13.10, and
the other provisions of this Agreement and the other Loan Documents as provided
in Section 13.11 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loan owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the portions of the Loan owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to (w) increase such Lender’s Commitment, (x) extend the date fixed for the
payment of principal on the Loan or portions thereof owing to such Lender, (y)
reduce the rate at which interest is payable thereon (other than termination of
Post-Default Rate interest), or (z) release (unless permitted herein or under
any other Loan Document) any Guarantor from its Obligations under the

 

Page 88



--------------------------------------------------------------------------------

Guaranty. Subject to the immediately following subsection (e), the Borrower
agrees that each Participant shall be entitled to the benefits of Section 3.10
and Section 5.1 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by Applicable Law, each Participant also shall be entitled to the
benefits of Section 13.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 3.3 as though it were a Lender. In no event
shall the consummation of any such participation subject Borrower or any other
Loan Party to any fees, costs or expenses. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters or credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.10 and Section 5.1 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.10 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower and the Administrative Agent, to comply with
Section 3.10(c) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall entitle any
pledge or assignee to any rights hereunder or release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any portion of the
Loan or Note under the Securities Act or any other securities laws of the United
States of America or of any other jurisdiction.

(h) Funding by Branch, Subsidiary or Affiliate.

(i) Notional Funding. Each Lender shall have the right from time to time,
without notice to the Borrower, to deem any branch, subsidiary or Affiliate
(which for the purposes of this Section 13.6 shall mean any corporation or
association which is directly or indirectly controlled by or is under direct or
indirect common control with any corporation or association which directly or
indirectly controls such Lender) of such Lender to have made, maintained or
funded any portion of the Loan to which the LIBOR Rate Option applies at any
time, provided that immediately following (on the

 

Page 89



--------------------------------------------------------------------------------

assumption that a payment were then due from the Borrower to such other office),
and as a result of such change, the Borrower would not be under any greater
financial obligation pursuant to Section 5.1 hereof than it would have been in
the absence of such change. Notional funding offices may be selected by each
Lender without regard to the Lender’s actual methods of making, maintaining or
funding its Pro Rata Share of the Loan or any sources of funding actually used
by or available to such Lender.

(ii) Actual Funding. Each Lender shall have the right from time to time to make
or maintain any portion of the Loan by arranging for a branch, subsidiary or
Affiliate of such Lender to make or maintain such portion of the Loan subject to
the last sentence of this Section 13.6(h)(ii). If any Lender causes a branch,
subsidiary or Affiliate to make or maintain any portion of the Loan hereunder,
all terms and conditions of this Agreement shall, except where the context
clearly requires otherwise, be applicable to such portion of the Loan to the
same extent as if such portion of the Loan were made or maintained by such
Lender, but in no event shall any Lender’s use of such a branch, subsidiary or
Affiliate to make or maintain any part of the Loan hereunder cause such Lender
or such branch, subsidiary or Affiliate to incur any cost or expenses payable by
the Borrower hereunder or require the Borrower to pay any other compensation to
any Lender (including any expenses incurred or payable pursuant to Section 5.1.

 

  Section 13.7 Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any Fee Letter) may be
amended, (iii) the performance or observance by the Borrower or any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document (other than any Fee Letter) may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

In addition, notwithstanding any provision herein to the contrary, the Borrower
may, by written notice to the Administrative Agent, make one offer (“Loan
Modification Offer”) to all the Lenders to make one Permitted Amendment pursuant
to procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective (which shall not be less
than 10 Business Days nor more than 30 Business Days after the date of such
notice, unless otherwise agreed to by the Administrative Agent). The Permitted
Amendment shall become effective (i) only with respect to the Loans and/or
Commitments of the Lenders that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) (ii) only to the extent the Accepting
Lenders constitute Required Lenders, (iii) in the case of any Accepting Lender,
only with respect to such Lender’s Loans and Commitments as to which such
Lender’s acceptance has been made and (iv) only if (x) all Accepting Lenders
shall be treated on a pro rata basis and (y) all non-Accepting Lenders shall be
treated on a pro rata basis; provided that no Lender shall be obligated in any
way whatsoever to accept a Loan Modification Offer. Upon the acceptance of a
Loan Modification Offer by the requisite Lenders, the applicable Loan Parties
and each Accepting Lender shall execute and deliver to the Administrative Agent
such documentation (which may include legal opinions, board resolutions and/or
certificates consistent with those delivered on or prior to the Effective Date)
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendment and the terms and conditions thereof. The
Administrative Agent shall promptly notify each

 

Page 90



--------------------------------------------------------------------------------

Lender as to the effectiveness of such Permitted Amendment. Each of the parties
hereto hereby agrees that, upon the effectiveness of the Permitted Amendment,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of such Permitted Amendment and
only with respect to the Loans and Commitments of the Accepting Lenders. For
avoidance of doubt, notwithstanding Accepting Lenders agreeing to the Permitted
Amendment, non-Accepting Lenders’ Loans, Commitments, rights, remedies and
existing obligations will in no way be deemed as modified or waived and are
otherwise not affected by the Permitted Amendment.

(b) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:

(i) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations (excluding, in any case, any increase as a result of an
assignment of Commitments permitted under Section 13.6 or any increases
contemplated under Section 2.8);

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, the Loan
or other Obligations (other than the Post-Default Rate which shall be determined
by the Requisite Lenders);

(iii) reduce the amount of any Fees payable to the Lenders hereunder, other than
Fees payable pursuant to the Fee Letter;

(iv) modify the definition of Maturity Date or Term Loan Availability Period or
otherwise postpone any date fixed for any payment of principal of, or interest
on, the Loan or for the payment of Fees or any other Obligations;

(v) modify the definition of Pro Rata Share or the defined terms used in the
definition of Pro Rata Share, or amend or otherwise modify the provisions of
Section 3.2;

(vi) amend this Section 13.7;

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
or

(viii) release any Guarantor from its obligations under the Guaranty except as
contemplated by Sections 8.14(c) or (d); or

(ix) waive a Default or Event of Default under Section 11.1(a).

(c) Amendment of the Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein. Any amendment, waiver or consent with respect to any
Loan Document that (i) diminishes the rights of a Specified Derivatives Provider
in a manner or to an extent dissimilar to that affecting the Lenders or (ii)
increases

 

Page 91



--------------------------------------------------------------------------------

the liabilities or obligations of a Specified Derivatives Provider shall, in
addition to the Lenders required hereinabove to take such action, require the
consent of the Lender that is (or having an Affiliate that is) such Specified
Derivatives Provider. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender. No course of dealing or delay or omission on
the part of the Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

(d) Amendments to Revolving Credit Agreement. To the extent that (i) Borrower
requests an amendment, modification or waiver to Articles VIII, IX, X or XI
and/or the defined terms used in such Articles (but only the instances in which
such defined terms are used in such Articles), (ii) such amendment, modification
or waiver has been agreed to under the Revolving Credit Agreement, and (iii)
each of the Lenders hereunder is then currently a “Lender” under the Revolving
Credit Agreement, then the defined term “Requisite Lenders” hereunder shall
mean, for purposes of effectuating the same, corresponding amendment,
modification or waiver hereunder: (A) the Lenders under and as defined in this
Agreement and the Revolving Credit Agreement having greater than fifty percent
(50%) of the aggregate Commitments (under and as defined in this Agreement and
the Revolving Credit Agreement), or (B) if the Commitments (under and as defined
in this Agreement and the Revolving Credit Agreement) have been terminated or
reduced to zero, the Lenders under and as defined in this Agreement and the
Revolving Credit Agreement holding greater than fifty percent (50%) of the
principal amount of the aggregate outstanding Loans (under and as defined in
this Agreement and the Revolving Credit Agreement); provided that, in
determining such percentage at any given time, any increase in the dollar amount
of Loans under the Revolving Credit Agreement pursuant to Section 2.18 of the
Revolving Credit Agreement from and after the Effective Date shall only be
counted in the computation of Commitments and Loans (as provided above in this
Section 13.7(d)) for purposes of this Section 13.7(d) in an amount equal to the
aggregate amount of such increase participated in by the Lenders under this
Agreement.

(e) Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.7, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders. Any
such amendment shall become effective without any further action or consent of
any of other party to this Agreement.

 

  Section 13.8 Non-Liability of the Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Borrower, any Subsidiary
or any other Loan Party. None of the Administrative Agent or any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.

 

Page 92



--------------------------------------------------------------------------------

  Section 13.9 Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall maintain the confidentiality of all Information (as defined
below) in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to its Affiliates and to its
and its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms of this Section 13.9); (b) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
proposed assignee, Participant or other transferee in connection with a
potential transfer of any Commitment or participation therein as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) if an Event of Default exists, as and to the
extent necessary in connection with the exercise of any remedies under any Loan
Document (or any Specified Derivatives Contract) or any action or proceeding
relating to any Loan Document (or any such Specified Derivatives Contract) or
the enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent or such Lender to be a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any Affiliate of the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it; (h)
to bank trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower. Notwithstanding the foregoing,
the Administrative Agent and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent or such Lender or in accordance with the regulatory
compliance policy of the Administrative Agent or such Lender. As used in this
Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower, any other Loan
Party, any other Subsidiary or any Affiliate. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

  Section 13.10 Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Lenders, all of the Affiliates of each of the
Administrative Agent, any of the Lenders, and their respective directors,
officers, shareholders, agents, employees and counsel (each

 

Page 93



--------------------------------------------------------------------------------

referred to herein as an “Indemnified Party”) from and against any and all of
the following (collectively, the “Indemnified Costs”): losses, costs, claims,
penalties, damages, liabilities, deficiencies, judgments, or expenses of every
kind and nature (including, without limitation, amounts paid in settlement,
court costs, and the fees and disbursements of counsel incurred in connection
with any litigation, investigation, claim or proceeding or any advice rendered
in connection therewith, but excluding Indemnified Costs indemnification in
respect of which is specifically covered by Sections 3.10 or 5.1 or expressly
excluded from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
portion of the Loan hereunder; (iii) any actual or proposed use by the Borrower
of the proceeds of the Loan; (iv) the Administrative Agent’s or any Lender’s
entering into this Agreement; (v) the fact that the Administrative Agent and the
Lenders have established the credit facility evidenced hereby in favor of the
Borrower; (vi) the fact that the Administrative Agent, and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower
and the Subsidiaries; (vii) the fact that the Administrative Agent and the
Lenders are material creditors of the Borrower and are alleged to influence
directly or indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent or the Lenders may have under this Agreement or
the other Loan Documents; (ix) any civil penalty or fine assessed by the OFAC
against, and all reasonable costs and expenses (including out-of-pocket,
external counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent or any Lender as a result of conduct of the
Borrower, any other Loan Party or any other Subsidiary that violates a sanction
administered or enforced by the OFAC; or (x) any violation or non-compliance by
the Borrower or any Subsidiary of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Borrower or its
Subsidiaries (or its respective properties) (or the Administrative Agent and/or
the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (x) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence, or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment, or (y) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party (other than claims of the Indemnified
Parties against the Administrative Agent, acting in such capacity).

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority. If indemnification
is to be sought hereunder by an Indemnified Party, then such Indemnified Party
shall promptly notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not otherwise relieve the Borrower from any liability that it may have to such
Indemnified Party pursuant to this Section 13.10, except to the extent that such
delay materially prejudices the Borrower.

 

Page 94



--------------------------------------------------------------------------------

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, or on behalf of, an Indemnified Party shall be reimbursed
directly by the Borrower at the request of such Indemnified Party
notwithstanding any claim or assertion by the Borrower that such Indemnified
Party is not entitled to indemnification hereunder upon receipt of an
undertaking by such Indemnified Party that such Indemnified Party will reimburse
the Borrower if it is actually and finally determined by a court of competent
jurisdiction that such Indemnified Party is not so entitled to indemnification
hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that (i) if the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f) No Indemnified Party shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent arising from the gross
negligence or willful misconduct of such Indemnified Party as determined by a
court of competent jurisdiction in a final, non-appealable judgment.

(g) If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

(h) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 13.10 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Page 95



--------------------------------------------------------------------------------

  Section 13.11 Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to disburse any portion of
the Loan, and (c) all Obligations (other than contingent obligations for which
no claim has been made or obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate.
The indemnities to which the Administrative Agent and the Lenders are entitled
under the provisions of Sections 3.10, 5.1, 12.8, 13.2, and 13.10 and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 13.5, shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders (i) notwithstanding any termination of this
Agreement, or of the other Loan Documents, against events arising after such
termination as well as before and (ii) at all times after any such party ceases
to be a party to this Agreement with respect to all matters and events existing
on or prior to the date such party ceased to be a party to this Agreement.

 

  Section 13.12 Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

  Section 13.13 Intentionally Omitted.

 

  Section 13.14 GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

  Section 13.15 Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each
counterpart. All counterparts shall collectively constitute a single
document. It shall not be necessary in making proof of this document to produce
or account for more than a single counterpart containing the respective
signatures of, or on behalf of , each of the parties hereto.

 

  Section 13.16 Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

 

Page 96



--------------------------------------------------------------------------------

  Section 13.17 Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

 

  Section 13.18 Limitation of Liability.

None of the Administrative Agent, any Lender, or any of their respective Related
Parties shall have any liability with respect to, and the Borrower hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
the Borrower in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or the Fee Letter, or any of the
transactions contemplated by this Agreement or any of the other Loan
Documents. The Borrower shall not have any liability with respect to any claim
for any special, indirect, incidental or consequential damages suffered or
incurred by the Administrative Agent or any Lender (as distinct from special,
indirect, incidental or consequential damages of a third party awarded against
the Administrative Agent or any Lender for which the Borrower may be responsible
to the extent covered by Section 13.10) in connection with, arising out of, or
in any way related to, this Agreement, any of the other Loan Documents or the
Fee Letter, or any of the transactions contemplated by this Agreement or any of
the other Loan Documents. The parties hereto hereby waive, release, and agree
not to sue any other party hereto for punitive damages in respect of any claim
in connection with, arising out of, or in any way related to, this Agreement,
any of the other Loan Documents, the Fee Letter, or any of the transactions
contemplated by this Agreement or financed hereby (other than punitive damages
of a third party awarded against the Administrative Agent or any Lender for
which the Borrower may be responsible to the extent covered by Section 13.10).

 

  Section 13.19 Entire Agreement.

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the terms of this Agreement shall
control to the extent of such inconsistency. There are no oral agreements among
the parties hereto.

 

  Section 13.20 Construction.

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

 

  Section 13.21 Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Page 97



--------------------------------------------------------------------------------

  Section 13.22 Time.

Time is of the essence with respect to each provision of this Agreement.

 

  Section 13.23 No Third Parties Benefited.

This Agreement is made and entered into for the sole protection and benefit of
the Loan Parties, the Lenders, the Administrative Agent, and, as applicable, the
Lead Arrangers . No trust fund is created by this Agreement and no other Persons
or entities will have any right of action under this Agreement or any right
against the Lenders to obtain any proceeds of the Loan.

 

  Section 13.24 Acknowledgement and Consent to a Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion power of any EEA Resolution Authority.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

SCHEDULE(S) AND EXHIBIT(S) TO FOLLOW]

 

Page 98